THIS DOCUMENT AND THE ACCOMPANYING FORM OF PROXY ARE IMPORTANT AND REQUIRE YOUR IMMEDIATE ATTENTION. If you are in any doubt as to the action you should take, or the contents of this document, you should immediately seek your own personal financial advice from your stockbroker, bank manager, solicitor, accountant, fund manager or other independent financial adviser duly authorised under the FSMA if you are resident in the United Kingdom or, if not, another appropriately authorised independent financial adviser. If you have sold or transferred all of your Existing Ordinary Shares, please send this document together with the Form of Proxy at once to the purchaser or transferee or to the stockbroker, bank or other agent through whom the sale or transfer was effected for onward transmission to the purchaser or transferee, except that such documents should not be sent to any jurisdiction where to do so might constitute a violation of local securities laws or regulations including, but not limited to, the Excluded Jurisdictions. If you have sold or transferred part of your holding of Existing Ordinary Shares you should contact your stockbroker, bank or other agent through whom the sale or transfer was effected. Braemar Shipping Services Plc (a public limited company incorporated and registered in England and Wales with registered company number 02286034) Proposed recommended merger with ACM Shipping Group plc to be implemented by way of Scheme of Arrangement under Part 26 of the Companies Act 2006 Proposed issue and admission of up to 8,323,916 New Ordinary Shares in connection with the Merger Proposed adoption of the Braemar Restricted Share Plan Circular to Shareholders and Notice of General Meeting Westhouse Securities Limited Sponsor, Financial Adviser and Broker You should read this document in its entirety (and in particular the Risk Factors set out in pages 13 to 19 of this document). This document, which comprises (a)a circular prepared in compliance with the Listing Rules of the UK Listing Authority for the purposes of the Braemar General Meeting convened pursuant to the Notice of General Meeting contained at the end of this document and (b)a prospectus relating to the issue of New Ordinary Shares in connection with the Merger prepared in accordance with the Prospectus Rules, has been approved by the Financial Conduct Authority in accordance with section 85 of FSMA and has been made available to the public in accordance with section 3.2 of the Prospectus Rules. The Existing Ordinary Shares are listed in the premium segment of the Official List of the UK Listing Authority and are admitted to trading on the London Stock Exchange's Main Market for listed securities. Application will be made to the UK Listing Authority and to the London Stock Exchange for the New Ordinary Shares to be admitted to the premium listing segment of the Official List of the UK Listing Authority and to trading on the London Stock Exchange's Main Market for listed securities, respectively. It is expected that Admission will become effective and that unconditional dealings on the London Stock Exchange in the New Ordinary Shares will commence at 8.00 a.m. (London Time) on 28 July 2014. No application is currently intended to be made for New Ordinary Shares to be admitted to listing or dealt with on any other exchange. 1 Notice of a General Meeting of Braemar to be held at the offices of Buchanan Communications, at 107 Cheapside, London, EC2V 6DN at 11.15 a.m. (London Time) on 4 July 2014 (or, if later, as soon as possible thereafter as the Braemar Annual General Meeting convened for 11.00 a.m. on 4 July 2014 has concluded or adjourned), is set out in Part 19. The Form of Proxy for use at the Braemar General Meeting accompanies this document and, to be valid, should be completed and returned in accordance with the instructions set out thereon as soon as possible but, in any event, so as to reach Braemar's Registrar, Capita Registrars, not later than 11.15 a.m. (London Time) on 2July 2014. Completion and return of the Form of Proxy does not prevent a Shareholder from otherwise attending and voting in person at the Braemar General Meeting. Westhouse Securities Limited ("Westhouse"), which is authorised and regulated by the Financial Conduct Authority in the United Kingdom, is acting for Braemar and for no one else in connection with the Proposals and will not be responsible to any person other than Braemar for providing the protections afforded to clients of Westhouse, nor for providing advice in relation to the Proposals, the content of this document or any matter referred to in this document. Apart from the responsibilities and liabilities, if any, which may be imposed on Westhouse by the FSMA or the regulatory regime established thereunder, neither Westhouse nor any of its subsidiaries, branches or affiliates owes or accepts any duty, liability or responsibility whatsoever (whether direct or indirect, whether in contract, in tort, under statute or otherwise) to any person who is not a client of Westhouse in connection with this document, any statement contained herein or otherwise, nor makes any representation or warranty, express or implied, in relation to, the contents of this document, including its accuracy, completeness or verification or for any other statement purported to be made by Westhouse, or on behalf of Westhouse in connection with the Company, the New Ordinary Shares or the Proposals. Westhouse accordingly disclaims to the fullest extent permitted by law all and any responsibility or liability to any person who is not a client of Westhouse, whether arising in tort, contract or otherwise (save as referred to above) which they might otherwise have in respect of this document or any such statement. No person is authorised in connection with the Proposals to give any information or to make any representation other than as contained in this document and, if given or made, such information or representation must not be relied upon as having been authorised by Braemar or Westhouse. Without prejudice to any obligation of Braemar to publish a supplementary prospectus pursuant to section 87G of FSMA or paragraph 3.4 of the Prospectus Rules, the publication of this document does not, under any circumstances, state or create any implication that there has been no change in the affairs of the Braemar Group or the ACM Group since, or that the information contained in this document is correct any time subsequent to, the date of this document. The possession or distribution of this document and/or the transfer of the New Ordinary Shares within or into jurisdictions other than the United Kingdom may be restricted by law and therefore persons into whose possession this document comes should inform themselves about and observe any such restrictions. In particular, subject to certain exceptions, this document should not be distributed, forwarded to or transmitted in or into the Excluded Jurisdictions. No action has been taken by Braemar or Westhouse or any of their representatives that would permit possession or distribution of this document into any jurisdiction which may prohibit or restrict such possession or distribution. None of Braemar or Westhouse or any of their respective representatives makes any representation to any person regarding the legality of an investment in the New Ordinary Shares under the laws applicable to that person. 2 NOTICE TO UNITED STATES SHAREHOLDERS The Scheme relates to the securities of a non-US company. The Scheme is subject to the disclosure requirements, rules and practices applicable in the United Kingdom to schemes of arrangement, which are different from those of the United States. Financial statements included in the document have been prepared in accordance with International Financial Reporting Standards and, accordingly, may not be comparable to the financial statements of US companies. It may be difficult for you to enforce your rights and any claim you may have arising under US securities laws, since Braemar is a non-US company, and some or all of its officers and directors may be residents of countries other than the United States. You may not be able to sue a non-US company or its officers or directors in a non-US court for violations of the US securities laws. It may be difficult to compel Braemar and its affiliates to subject themselves to a US court's judgment. You should be aware that Braemar may purchase securities in ACM otherwise than under the Scheme, such as in open market or privately negotiated purchases. This document has been furnished to the US Securities and Exchange Commission under cover of Form CB, in compliance with Rule 802 under the US Securities Act. This document is not an offer of securities for sale in or into the United States. The New Ordinary Shares have not been approved or disapproved by the United States Securities and Exchange Commission or any US state securities commission or any other US regulatory authority. Neither the United States Securities and Exchange Commission nor any US state securities commission nor any other US regulatory authority has passed upon the adequacy or accuracy of this document or the merits of the Scheme or the Merger and any representation to the contrary is a criminal offence in the United States. New Ordinary Shares The New Ordinary Shares to be issued pursuant to the Merger have not been, and are not intended to be, registered under the US Securities Act, or the laws of any state of the United States but will be issued in reliance on the exemption provided by Rule 802 of the US Securities Act and exemptions provided under the laws of each state of the United States in which eligible shareholders (subject to certain exceptions) (other than Restricted Overseas Persons) reside, and may not be offered or sold, directly or indirectly, into the United States except pursuant to an applicable exemption. The Company will furnish to the US Securities and Exchange Commission a Form CB in respect of the offer and sale of such New Ordinary Shares. Generally, pursuant to the Scheme, holders of Scheme Shares that are "restricted securities" within the meaning of Rule 144 under the US Securities Act will receive New Ordinary Shares that are restricted securities, while holders of Scheme Shares that are not restricted securities will receive New Ordinary Shares that are unrestricted. Restricted securities cannot be resold in the United States without registration or an exemption therefrom under the US Securities Act. Generally, Scheme Shares acquired in open market transactions will be exchanged in the Scheme for New Ordinary Shares that are unrestricted. However, a Scheme Shareholder who is an affiliate of Braemar should consult legal counsel to determine whether such shares are subject to any such restriction. An affiliate for this purpose is defined as a person who directly or indirectly controls, is controlled by or is under common control with an issuer. The US Securities and Exchange Commission views a person's status as an officer, director or 10% shareholder as a fact that must be considered when determining whether such person is an affiliate. The foregoing discussion is only a general overview of certain requirements of the US Securities Act that are applicable to the issuance and resale of the New Ordinary Shares. All Scheme Shareholders are advised to consult their own legal counsel prior to making any offer, resale, pledge or other transfer of New Ordinary Shares obtained pursuant to the Scheme. 3 Solicitation of Proxies Since neither Braemar nor ACM have any securities registered under Section 12 of the US Exchange Act, and both Braemar and ACM qualify as "foreign private issuers" as defined in Rule 3b-4 under the US Exchange Act, the solicitation of proxies in connection with the Scheme of Arrangement is not subject to the proxy solicitation rules under the US Exchange Act. The offer to ACM Shareholders will be made in the United States under the Tier I exemption from the applicable US tender offer rules, pursuant to Rule 14d-1(c) of the US Exchange Act. Accordingly, the Scheme will be subject to the disclosure requirements, rules and practices applicable in the United Kingdom to schemes of arrangement, which differ from the requirements of US proxy solicitation or tender offer rules or the laws of other jurisdictions outside the United Kingdom. General Financial information included in this document has been prepared, unless specifically stated otherwise, in accordance with IFRS and thus may not be comparable to the financial information of US companies or companies whose financial statements are prepared in accordance with generally accepted accounting principles in the US. It may be difficult for US holders of ACM Ordinary Shares to enforce their rights and claims arising out of the US federal securities laws, since Braemar is located in a country other than the United States, and some or all of its officers and directors may be residents of countries other than the United States. US holders of ACM Ordinary Shares may not be able to sue a non-US company or its officers or directors in a non-US court for violations of the US securities laws. Further, it may be difficult to compel a non-US company and its affiliates to subject themselves to a US court's judgment. United States Tax Considerations This document is not intended to and does not provide any advice regarding the US federal, state or local income tax consequences of the Scheme to a US person. The receipt of cash and/or New Ordinary Shares pursuant to the Scheme by a US person may be a taxable event for US federal, state and local income tax purposes. If you are a US person who holds ACM Shares, you are encouraged to consult your own tax adviser regarding the US federal, state, local income tax consequences of the Scheme in your particular circumstances. 4 CONTENTS ClauseSubject matter Page PART 1 SUMMARY 5 PART 2 EXPECTED TIMETABLE OF PRINCIPAL EVENTS 15 PART 3 SHARE CAPITAL STATISTICS 16 PART 4 RISK FACTORS 17 PART 5 DIRECTORS, PROPOSED DIRECTORS, COMPANY SECRETARY AND ADVISERS 25 PART 6 IMPORTANT INFORMATION 27 PART 7 LETTER FROM THE CHAIRMAN 30 PART 8 TERMS AND CONDITIONS OF THE MERGER 48 PART 9 INFORMATION ON THE BRAEMAR GROUP 57 PART 10 INFORMATION ON THE ACM GROUP 61 PART 11 OPERATING AND FINANCIAL REVIEW OF THE BRAEMAR GROUP 63 PART 12 HISTORICAL FINANCIAL INFORMATION ON THE BRAEMAR GROUP 67 PART 13 OPERATING AND FINANCIAL REVIEW OF THE ACM GROUP 69 PART 14A HISTORICAL FINANCIAL INFORMATION ON THE ACM GROUP 78 PART 14B ACCOUNTANT'S REPORT ON HISTORICAL FINANCIAL INFORMATION ON THE ACM GROUP FOR THE THREE YEARS ENDED 31 MARCH 2014 PART 15 UNAUDITED PRO FORMA STATEMENT OF NET ASSETS AND UNAUDITED PRO FORMA INCOME STATEMENT OF THE ENLARGED GROUP PART 16 PRINCIPAL PROVISIONS OF BRAEMAR RESTRICTED SHARE PLAN PART 17 ADDITIONAL INFORMATION PART 18 DEFINITIONS PART 19 NOTICE OF GENERAL MEETING 5 PART 1 SUMMARY Summaries are made up of disclosure requirements known as "Elements". These elements are numbered in Sections A – E (A.1 – E.7). This summary contains all the Elements required to be included in a summary for this type of security and issuer. Because some Elements are not required to be addressed there may be gaps in the numbering sequence of the Elements. Even though an Element may be required to be inserted into the summary because of the type of security and issuer, it is possible that no relevant information can be given regarding the Element. In this case a short description of the Element is included in the summary with the mention of "not applicable". Section A – Introduction and warnings Element Disclosure requirement Disclosure A.1 Warning This summary should be read as an introduction to this document. Any decision to invest in the securities should be based on consideration of the document as a whole by the investor. Where a claim relating to the information contained in this document is brought before a court, the plaintiff investor might, under the national legislation of the Member States, have to bear the costs of translating this document before the legal proceedings are initiated. Civil liability attaches only to those persons who have tabled the summary including any translation thereof, but only if the summary is misleading, inaccurate or inconsistent when read together with the other parts of the document or it does not provide, when read together with the other parts of the document, key information in order to aid investors when considering whether to invest in such securities. A.2 Consent to the use of the prospectus for subsequent resale or final placement of securities by financial intermediaries. Not applicable, financial intermediaries will not be used. 6 Section B – Issuer Element Disclosure requirement Disclosure B.1 Legal and commercial name The issuer's legal and commercial name is Braemar Shipping Services Plc. B.2 Domicile / legal form / legislation / country of incorporation The Company was incorporated in England and Wales on 11August 1988 under the Companies Act 1985 with registered number 02286034. The Company is a public limited company and the principal legislation under which it operates is the Companies Act. The Company is subject to the Code. B.3 Key factors of issuer's current operations and principle markets The principal activities of the Braemar Group are the provision of broking, consultancy, technical, logistics and other services to the shipping, marine and energy industries. B.4a Significant trends Braemar On 20 May 2014, Braemar, in its preliminary results for the year ended 28 February 2014, reported an almost doubling of profits of the Braemar Group's Technical Services division which benefited from an increase in activity and that, while the Braemar Group's Shipbroking division reported lower profits, there were early signs of an improvement in shipping markets. Braemar also reported that the Shipbroking division forward order book started to increase during the second half of the period to the end of February 2014 after a number of years of decline. The Braemar Group's Logistics division also produced a solid performance and the Environmental division of the Braemar Group reverted to its regular level of activity following completion of the project on the RENA containership. ACM On 2 June 2014, in its full year results to 31 March 2014, ACM announced that it has produced another sound performance in challenging markets, having grown its volume of transactions every year since joining AIM in 2006. The ACM Board is observing signs of optimism in the wider shipping industry, which have continued over recent months. There is still considerable volatility across all markets but ACM has continued to grow and the prospects for ACM remain strong. Industry Each of the divisions of the Enlarged Group will be driven by different industry trends. The Shipbroking division is sensitive to the rates and asset values of the shipping markets which in turn reflect global geo-political trends. There have been early signs of improvement in the last year. The Technical Services division serves both the global shipping fleet and the offshore industry. The scale of the global shipping fleet has been expanding for a number of years and is expected to continue to do so. The energy sector has enjoyed a period of growth in recent years, in particular in Asia. The market for the Braemar Group's Logistics division remains competitive, and is largely linked to UK imports/exports and therefore the strength of UK economic growth, although the portion of the business based in Singapore benefits from a higher rate of growth in shipping in that region. The Braemar Group's Environmental division only represents a small portion of the Enlarged Group, unless it benefits from significant exceptional incidents such as the RENA containership, which contributed to the performance of this segment in the year to 28February 2013. 7 B.5 Group structure Braemar is the ultimate holding company of the Braemar Group, with direct and indirect interests in 21 principal subsidiaries. The Braemar Group's business is conducted by Braemar, its subsidiaries and joint ventures. ACM is the ultimate holding company of the ACM Group with direct and indirect interests in six principal subsidiaries. If the Merger becomes effective, it will become a 100 per cent. subsidiary of Braemar. B.6 Notifiable interests As at 10 June 2014 (being the latest practicable date prior to the publication of this document) the interests of the Directors and the Proposed Directors and their immediate families and persons connected with the Directors and the Proposed Directors (within the meaning of sections 252 to 255 (inclusive) of the Companies Act) (all of which are beneficial unless otherwise stated) in the issued share capital of Braemar are as follows: Name No.ofOrdinary Shares Percentageofissued sharecapitalofBraemar Alastair Farley 0.06% David Moorhouse CBE Nil Nil Denis Petropoulos 2.77% Sir Graham Hearne CBE 0.01% James Kidwell 0.51% John Denholm 0.03% Johnny Plumbe Nil Nil Jürgen Breuer Nil Nil Mark Tracey Nil Nil Martin Beer Nil Nil Tim Jaques Nil Nil So far as Braemar is aware, the following persons held, directly or indirectly, three per cent. or more of Braemar's voting rights as at 10 June 2014 (the latest practicable date prior to the publication of this document): Shareholder No. of Ordinary Shares Percentage of issued share capital of Braemar Majedie Asset Management 6.37% Quentin Soanes 5.63% BlackRockInvestment Management (UK) 4.80% Alan Marsh 4.79% Chelverton Asset Management 4.27% Braemar ESOP 3.04% There are no differences between the voting rights enjoyed by those Shareholders set out above and those enjoyed by any other holder of Ordinary Shares. So far as Braemar is aware, there are no persons who, now or upon the Merger becoming Effective, directly or indirectly, jointly or severally, will exercise control over Braemar. 8 B.7 Historical financial information Summary financial information for the Braemar Group for the three financial years ended 28 February 2014 as set out below has been extracted without material adjustment from the audited financial statements of Braemar for the years ended 29February 2012, 28February 2013 and 28 February 2014. In February 2014, the Group decided to exit Casbarian and reached an agreement to dispose of the business to the local management team. The divestment was concluded in March 2014. The results of Casbarian have been presented as discontinued operations in the income statement for the year ended 28 February 2014 (the results for the year ended 28 February 2013 have been restated accordingly), and the net assets and liabilities as at 28 February 2014 are shown as held for sale on the balance sheet. Losses from discontinued operations were £2.2m (2013: £0.4m). Financial results for the year ended 29February Restated Financial results forthe year ended 28February 2013 Financial results forthe year ended 28February 2014 Revenue (£m) Profitbefore taxation (£m) Basic Earnings pershare(p)* Net Assets (£m) * From continuing operations On 20 May 2014, Braemar announced its preliminary audited results for the year ended 28 February 2014, reporting revenue from continuing operations of £125.5m (2013: £139.7m), operating profit of £8.9m (2013: £9.3m), pre-tax profit of £9.0m (2013: £9.6m) and basic earnings per share of 31.93p. Net assets as at 28 February 2014 were £65.3m (2013: £69.8m). Braemar Group revenue from continuing operations fell in the year ending 28 February 2014 as the Environmental division reverted to its regular level of activity.The prior two years were significantly boosted by an exceptional project in the Environmental division relating to the RENA containership. This project generated revenue of £18.9m and pre-tax profits of £2.4m in the year ending 28 February 2013 (2012: revenue of £9.0m and pre-tax profit of £1.2m). Other than as set out above (including the disposal of Casbarian), there has been no significant change to Braemar's financial condition and operating results during or subsequent to the period covered by the historical key financial information on Braemar set out in this section. B.8 Pro forma financial information Selected pro forma financial information which illustrates the effect of the Merger and the admission of up to 8,323,916 New Ordinary Shares in connection with the Merger on the Braemar Group's net assets as if it had occurred on 28 February 2014 is set out below. The pro forma financial information has been prepared for illustrative purposes only and, because of its nature, addresses a hypothetical situation and therefore does not represent the Braemar Group's or the Enlarged Group's actual financial position or results. 9 Unaudited Pro Forma Statement of net assets of the Enlarged Group as at 28 February 2014 Braemar asat28Feb 2014 £m ACM asat31Mar 2014 £m Adjustments £m Pro forma asat28Feb 2014 £m Non-current assets Current assets ) Current liabilities ) Non-current liabilities ) Net Assets Unaudited pro forma income statement of the Enlarged Group as at 28 February 2014 Adjustments Braemar Yearended 28 Feb 2014 £m ACM Yearended 31Mar 2014 £m Acquisition accounting adjustments £m Proforma Yearended 28 Feb 2014 £m Revenue — Operating Costs ) Non-recurring Expenses — — ) ) Operating Profit ) Finance Income — — Finance Costs ) — ) ) Share of Profits from Joint Ventures ) — — ) Profit before Taxation ) Taxation ) ) ) Profit for the Year ) B.9 Profit forecast Not applicable; there are no profit forecasts included in this document. B.10 Qualifications in the audit report Not applicable; the audit reports on the historical financial information contained within this document are not qualified. B.11 Qualified working capital Not applicable; Braemar is of the opinion that the working capital available to the Braemar Group or the Enlarged Group following the Merger is sufficient for the Braemar Group's or the Enlarged Group's, as applicable, present requirements, that is, for at least 12 months from the date of this document. 10 Section C – Securities Element Disclosure requirement Disclosure C.1 Type and class of securities being offered In consideration of the acquisition to be effected by the Merger, Braemar intends to issue up to 8,323,916 ordinary shares of 10 pence each in the capital of Braemar ("New Ordinary Shares") (assuming that the maximum number of New Ordinary Shares are issued in connection with the Merger) to the Scheme Shareholders. The ISIN of the New Ordinary Shares is GB0000600931. C.2 Currency of the securities Pounds sterling in respect of the Ordinary Shares and the New Ordinary Shares. C.3 Number of shares in issue As at the close of business on 10 June 2014 (the latest practicable date prior to publication of this document), the Company has 21,681,156 fully paid Ordinary Shares in issue. The Company has no partly paid Ordinary Shares in issue. C.4 Description of the rights attaching to the securities The New Ordinary Shares will, when issued, rank equally in all respects with Existing Ordinary Shares, including the right to receive all dividends or other distributions made, paid or declared, if any, by reference to a record date after the date of their issue. The New Ordinary Shares will not rank for the Braemar Final Dividend announced in respect of the year ending to 28February 2014. C.5 Restrictions on the free transferability of the securities Not applicable; there are no restrictions on the free transferability of the Ordinary Shares. The making of the proposed offer of New Ordinary Shares to persons located or resident in, or who are citizens of, or who have a registered address in countries other than the UnitedKingdom, may be affected by the law or regulatory requirements of the relevant jurisdiction, which may include restrictions on the free transferability of such New Ordinary Shares. C.6 Admission The Existing Ordinary Shares are listed in the premium segment of the Official List of the UK Listing Authority and are admitted to trading on the London Stock Exchange's Main Market for listed securities. Application will be made to the UK Listing Authority and to the London Stock Exchange for the New Ordinary Shares to be admitted to the premium listing segment of the Official List of the UK Listing Authority and to trading on the London Stock Exchange's Main Market for listed securities, respectively. It is expected that Admission will become effective and that unconditional dealings on the London Stock Exchange in the New Ordinary Shares will commence at 8.00 a.m. (London Time) on 28 July 2014. No application is currently intended to be made for the New Ordinary Shares to be admitted to listing or dealt with on any other exchange. C.7 Dividend policy It is the intention of the Directors that the Company will pay dividends from surplus income to the extent that such income is distributable. There can be no guarantee as to the amount of any dividend payable by the Company. 11 Section D – Risks Element Disclosure requirement Disclosure D.1 Key information on the key risks that are specific to the issuer or its industry • The future success of the Braemar Group, the ACM Group and, following the Merger, the Enlarged Group, depends substantially on the continuing efforts of its directors and key employees and on the ability to recruit key staff and staff below management level. An inability to retain personnel or to attract, retain and motivate highly skilled and qualified personnel, could have a material adverse effect on the businesses, financial condition, results of operations and prospects of each group. • Although the Enlarged Group intends to put new arrangements in place to incentivise senior management and employees, there can be no guarantee that such incentive arrangements will be approved by Shareholders or that the arrangements will provide the necessary incentivisation. • The Braemar Group and the ACM Group rely and, following the Merger, the Enlarged Group will rely, on the demand for its services from its clients. Any economic downturn (including global or regional recessions, conflicts, natural disasters or industry-specific declines) or lower or volatile shipping freight rates, could have a material adverse effect on the each group's revenues, businesses, financial condition, results of operations or prospects. • Any loss or reputational damage suffered by the Braemar Group, the ACM Group or, following the Merger, the Enlarged Group (whether real or perceived) arising from any error or omissions by any employee of the relevant group could have a material adverse effect on the businesses of the relevant group and on that group's financial condition, results of operations or prospects. •The majority of the Braemar Group's and the ACM Group's earnings are and, following the Merger, the Enlarged Group's earnings will be, in USDollars while their respective costs are (or will be) incurred in the currency of the country in which each group's business operates. Fluctuations in foreign currency rates may adversely affect the profitability, results of operations or prospects of each group. • The Braemar Group and ACM Group rely on their respective technological systems to conduct business. The Enlarged Group will rely on its technological systems to conduct its business. Any temporary or permanent failure of any of those systems could affect each group's businesses, results of operations, financial condition or prospects. • The Braemar Group and ACM Group operate, and following the Merger, the Enlarged Group will operate, in a highly competitive market. Competition could result in a loss of existing client relationships or an inability of each group to attract new client relationships. In addition, some of their competitors have greater financial and other resources than them enabling such competitors to better compete for future business opportunities. • The ACM Group and, following the Merger, the Enlarged Group, may be required to increase the level of funding to reduce any deficit arising in the ACM Defined Benefit Pension Scheme. Any such increase could reduce the cash available to each group for carrying on its business and thereby have a material adverse effect on each group's prospects, financial condition or results of operations. 12 D.3 Key information on the risks specific to the securities • The Company is unable to predict whether the Ordinary Shares will be able to be sold in the open market. Any sales of substantial amounts of Ordinary Shares in the public market, or the perception that such sales may occur, could material adversely affect the market price of the Ordinary Shares. • The market price of the Ordinary Shares could be subject to significant fluctuations due to a change in sentiment in the stock market regarding the Ordinary Shares or securities similar to them (both in connection with the market approval of the Enlarged Group's current strategy or if its operating results and prospects from time to time are below the expectations of market analysts and investors) or in response to various facts and events, including any regulatory changes affecting the Enlarged Group's operations, half yearly or yearly operating results or business developments of the Enlarged Group or its competitors. • The trading price of the Ordinary Shares may be subject to wide fluctuations in response to many factors, including stock market fluctuations and economic conditions or changes in political sentiment that may adversely affect the market price of the Ordinary Shares, regardless of the Enlarged Group's actual performance or conditions in its key markets. • Any future dividends will depend upon a number of factors, including the ability of the Enlarged Group to generate profits which are available for distribution to shareholders. Any material adverse change in the businesses, financial condition or results of the Enlarged Group could mean that the Enlarged Group may not be able to generate profits or cash to meet future dividend expectations reducing the level of income and capital growth. • If the Enlarged Company elects to increase its capital it may require further equity financing, which may be dilutive to the Enlarged Company's then existing Shareholders. The Enlarged Company may also issue new Ordinary Shares in the future pursuant to a share option plan, which may dilute Shareholders' equity. Section E – Offer Element Disclosure requirement Disclosure E.1 Net proceeds and costs of the offer The total costs and expenses of or incidental to the offer and the issue of New Ordinary Shares payable to advisers, legal and accounting fees and expenses, and the costs of printing and distribution of documents are estimated to amount to approximately £2.8 million (excluding VAT). As set out below, the Company is not receiving any proceeds. Braemar will receive the ACM Shares pursuant to the Merger. E.2a Reason for offer and use of proceeds The offer is being made in order for Braemar to acquire the entire share capital of ACM, thereby effecting a merger between the Braemar Group and the ACM Group. The New Ordinary Shares will be issued to Scheme Shareholders as part of the consideration under the terms of the proposed Merger. Under the terms of the Merger, ACM Shareholders (other than Restricted Overseas Persons and ACM Optionholder Scheme Shareholders) will have the ability to seek, subject to availability, to vary the proportion of New Ordinary Shares and cash consideration they receive in respect of their holdings of ACM Shares, via a Mix and Match Facility, subject to equal and opposite elections made by other ACM Shareholders. Braemar will not receive any proceeds as a result of the proposed Merger. Braemar will receive the ACM Shares pursuant to the Merger. E.3 Terms and conditions of the offer Under the terms of the Merger, which will be subject to the Conditions (which will be set out in full in the Scheme Document), ACM Shareholders will be entitled to receive from Braemar: 13 two New Ordinary Shares and 250 pence in cash for every five ACM Ordinary Shares On the basis of the Closing Price per Ordinary Share of 520.3 pence on 10 June 2014, being the latest practicable date prior to publication of this document, the Merger values each ACM Ordinary Share at 258.1 pence and the entire issued and to be issued share capital of ACM at approximately £53.7 million. The Merger will include a Mix and Match Facility so that ACM Shareholders (other than Restricted Overseas Persons and ACM Optionholder Scheme Shareholders) will have the ability to seek, subject to availability, to vary the proportions of cash and shares they receive, subject to equal and opposite elections made by other ACM Shareholders. The Mix and Match Facility will not change the total number of shares to be issued (or the total cash consideration to be paid) by Braemar pursuant to the Merger. The Merger is subject to the Conditions being satisfied (or, if permitted, waived) and is conditional upon, amongst other things: (a) the approval by Shareholders of the resolution to (i) adopt the Braemar Restricted Share Plan; (ii) approve, effect and implement the Merger; and (iii) confer the authorities for the issue and allotment of the New Ordinary Shares by Shareholders (if any); (b) the approval by ACM Shareholders of the special resolution proposed at the ACM Court Meeting by the requisite majority of ACM Shareholders; (c) the approval of the resolutions necessary to implement the Scheme and to effect the related Capital Reduction by the requisite majority of ACM Shareholders at the ACM General Meeting; (d) the sanction of the Scheme and confirmation of the related Capital Reduction by the Court; and (e) the UK Listing Authority and the London Stock Exchange approving the admission of the New Ordinary Shares to the Official List and to trading on the London Stock Exchange's Main Market for listed securities. The ACM Ordinary Shares will be acquired pursuant to the Merger fully paid and free from all liens, charges, equitable interests, encumbrances and rights of pre-emption and any other interests of any nature whatsoever and together with all rights attaching thereto (other than the right to receive the ACM Second Interim Dividend). Application will be made to the UK Listing Authority and to the London Stock Exchange for the New Ordinary Shares to be admitted to the premium listing segment of the Official List of the UK Listing Authority and to trading on the London Stock Exchange's Main Market for listed securities, respectively. It is expected that Admission will become effective and that dealings on the London Stock Exchange in the New Ordinary Shares will commence at 8.00 a.m. (London Time) on 28 July 2014. E.4 Material interests Not applicable; there are no interests, known to Braemar, material to the issue of New Ordinary Shares or which are conflicting interests. E.5 Name of person selling securities Not applicable; there are no entities or persons offering to sell Ordinary Shares. Lock-up agreements The ACM Directors and certain of the ACM Senior Employees have agreed not to dispose of their shareholding in the Enlarged Company for a period of one year from the Effective Date without the prior consent of Braemar other than in certain agreed circumstances. E.6 Dilution Subject to the Merger becoming Effective, up to 8,323,916 New Ordinary Shares will be issued. This will result in Braemar's issued share capital increasing by approximately 38 per cent. If the Merger becomes Effective, Shareholders will suffer an immediate dilution as a result of the Merger following which they will hold approximately 72 per cent. of the Enlarged Share Capital. E.7 Expenses charged to the Investor Not applicable; no expenses will be charged to any investor by the Company in respect of the Proposals. 14 PART 2 EXPECTED TIMETABLE OF PRINCIPAL EVENTS Latest time for receipt of Forms of Proxy (or electronic/CREST proxy instructions) for the Braemar General Meeting 11.15 a.m. on 2 July 2014 Record date for eligibility to vote at the Braemar General Meeting 6.00 p.m. on 2 July 2014 Braemar Annual General Meeting 11.00 a.m. on 4 July 2014 Braemar General Meeting (to approve, amongst other things, the Proposals) 11.15 a.m. on 4 July2014(1) Announcement of the results of the Braemar General Meeting 4 July 2014 ACM Court Meeting 10.00 a.m. on 7 July 2014 ACM General Meeting 10.15a.m.on7July2014(2) Announcement of the results of the ACM Court Meeting and the ACM General Meeting 7 July 2014 Scheme Court Hearing (to sanction the Scheme) 23 July 2014 Latest time for return of the ACM Form of Election or submission of valid TTE instruction in CREST 1.00 p.m. on 23 July 2014 Last day for dealings in, and for registration of transfers and disablement in CREST of, ACM Shares 23 July 2014 Dealings in ACM Shares suspended 7.30 a.m. on 24 July 2014 Reorganisation Record Time 6.00 p.m. on 24 July 2014 Reduction Record Time 6.30 p.m. on 24 July 2014 Reduction Court Hearing (to confirm the Capital Reduction) 25 July 2014 Effective Date of the Scheme 25 July 2014 Cancellation of admission to trading on AIM of ACM Shares 28 July 2014 New Ordinary Shares to be issued 28 July 2014 Admission of the New Ordinary Shares to the Official List and commencement of dealings in New Ordinary Shares on the London Stock Exchange 8.00 a.m. on 28 July 2014 CREST member's accounts credited in respect of New Ordinary Shares in uncertificated form as soon as possible after 8.00a.m. on 28 July 2014 Latest date of despatch of cheques and definitive share certificates for New Ordinary Shares in certificated form or settlement through CREST in respect of the New Ordinary Shares and the cash consideration payable in respect of Scheme Shares held in uncertificated form by 8 August 2014 Long-stop date, being the date by which the Scheme must be implemented 30 November 2014 Each of the times and dates in the expected timetable are indicative only and may be extended or brought forward without further notice. If any of the above times and/or dates change, the revised time(s) and/date(s) will be notified to Shareholders by an announcement through a Regulatory Information Service provider. All reference to times are to London times. The Braemar General Meeting will commence at 11.15 a.m. on 4 July 2014 or, if later, as soon thereafter as the Braemar Annual General Meeting has been concluded or adjourned. The ACM General Meeting will commence at 10.15 a.m. on 7 July 2014, or if later, as soon thereafter as the ACM Court Meeting has been concluded or adjourned. 15 PART 3 SHARE CAPITAL STATISTICS Number of Existing Ordinary Shares Number of New Ordinary Shares expected to be issued to ACM Shareholders pursuant to the Scheme Enlarged Share Capital New Ordinary Shares as a percentage of Enlarged Share Capital 27.74 per cent. ISIN number for Existing Ordinary Shares and the New Ordinary Shares GB0000600931 16 PART 4 RISK FACTORS Any investment in Ordinary Shares is subject to a number of risks. Prospective investors should carefully consider all the information in this document, including the risks described below. The risks below are all of those which the Directors are aware of and which they consider material. Additional risks and uncertainties not currently known to the Directors, or that the Directors currently consider immaterial, may also adversely affect the Braemar Group's and, following the Merger, the Enlarged Group's, business, results of operations or financial condition and the Merger. If any or a combination of the following risks materialise, the Braemar Group's and, following the Merger, the Enlarged Group's business, financial condition and/or operational performance could be materially adversely affected. In that case, the trading price of the Ordinary Shares may decline and potential investors may lose all or part of the value in their investment. Prospective investors should note that the risks relating to the Braemar Group and, if the Merger becomes Effective, the Enlarged Group, the industries in which they operate and the Ordinary Shares summarised in Part 1 of this document are the risks that the Directors believe to be the most essential to an assessment by a prospective investor of whether to consider an investment in the Ordinary Shares. However, as the risks which the Braemar Group faces and, following the Merger, the Enlarged Group will face, relate to events and depend on circumstances that may or may not occur in the future, prospective investors should consider not only the information on the key risks summarised in Part1 of this document but also, among other things, the risks and uncertainties described below. An investment in Ordinary Shares is only suitable for investors capable of evaluating the risks and merits of such investment and who have sufficient resources to bear any loss which may result from the investment. Accordingly, prospective investors are recommended to obtain independent financial advice from an adviser authorised under FSMA (or another appropriately authorised independent professional adviser) who specialises in advising upon investments in shares or other securities. PRINCIPAL RISKS RELATING TO THE BRAEMAR GROUP, THE ACM GROUP AND, FOLLOWING THE MERGER, THE ENLARGED GROUP AND THEIR RESPECTIVE BUSINESSES Dependence on ability to retain and recruit key staff and staff below senior management The future success of the Braemar Group and the ACM Group and, following the Merger, the Enlarged Group, depends substantially on the continuing efforts of their respective directors and key employees. In particular each group will rely on its respective directors to manage its day-to-day affairs. There can be no assurance as to the continued service of these individuals as directors and key employees of each group. The departure of any of these individuals from the Braemar Group or the ACM Group or, following the Merger, the Enlarged Group (whether to go to a competitor, to start their own business, to retire or for other reasons), without adequate replacement, may have a material adverse effect on the relevant group's respective businesses, financial condition and results of operations and prospects. In addition, the future success of the Braemar Group and the ACM Group and, following the Merger, the Enlarged Group, may also be adversely affected by staff attrition rates more generally, and their ability to attract and retain employees at levels below senior management. Further, the failure of any succession planning measures put in place by the Braemar Group or the ACM Group or, following the Merger, the Enlarged Group, could have a material adverse effect on their respective businesses, financial condition, results of operations and prospects. The Braemar Group's and the ACM Group's and, following the Merger, the Enlarged Group's, future success is also substantially dependent on each group's ability to continue to attract, retain and motivate highly skilled and qualified personnel and to maintain compensation awards at an appropriate level for such personnel. An inability to attract, retain and motivate such additional personnel or a failure to maintain compensation awards at an appropriate level for such personnel, could have a material adverse effect on their respective businesses, financial condition, results of operations and prospects. 17 Management and employees may not be sufficiently incentivised going forward The proposed board of directors of the Enlarged Company intends to put in place new incentive arrangements in respect of the proposed senior management and employees of the Enlarged Group in order to better align the interests of the senior management and employees of the Enlarged Group with those of Shareholders going forward. There can be no guarantee that such new incentive arrangements will sufficiently align the interests of the management of the Enlarged Group and Shareholders and, should this be the case, this could have a material adverse effect on the businesses, financial condition, results of operations and prospects of the Enlarged Group. Downturn in market conditions The Braemar Group and the ACM Group operate and, following the Merger, the Enlarged Group will operate, their respective businesses from offices around the world (including offices in Asia, the Americas, Europe, Africa and the Middle East) and offer their services to clients around the world. The Braemar Group's and ACM Group's respective businesses have in the past been, and could in the future be, adversely affected by macro-economic developments, in particular by changes in world trade. In particular, demand for the Braemar Group's and ACM Group's and, following completion of the Merger, the Enlarged Group's, services will be affected by clients' business operations and decisions, which may also be affected by macro-economic developments. Future economic downturns (including but not limited to global or regional recessions as a result of conflicts, credit crises, natural disasters or general or industry-specific declines in output or growth) could have the effect of significantly reducing demand for the Braemar Group's and the ACM Group's and, following the Merger, the Enlarged Group's, services, reducing commission/fees earned and could negatively affect the creditworthiness of each group's clients, its suppliers and the financial institutions with which it has business relationships. Any of these developments, alone or in combination, could have a material adverse effect on the Braemar Group's and the ACM Group's and, following the Merger, the Enlarged Group's, businesses, financial condition, results of operations and prospects. The worldwide supply and demand for commodities (particularly hydrocarbons) and global economic and political developments will affect freight rates in shipping markets and the demand for Braemar's technical services in the energy sector. The Braemar Group's Logistics division is dependent on the health of the UK economy and in particular the level of import and export activity. This has fluctuated in recent years and may do so in the future. All these effects may have a material adverse effect on the Braemar Group's and, following the Merger, the Enlarged Group's, revenues, businesses and financial condition. Risk of damage to reputation and negative publicity The Braemar Group's and ACM Group's and, following the Merger, the Enlarged Group's, ability to retain their clients and attract new business is dependent on the maintenance of their respective reputations. The Braemar Group and the ACM Group are, and following the Merger, the Enlarged Group will be, vulnerable to adverse market perception as each operates in an industry where a high level of integrity and client trust is paramount. Although the Enlarged Group will seek to maintain the quality of its services in order to protect its reputation, it cannot guarantee that it will be able to protect its businesses against damage to its reputation with particular clients or more generally in the geographic regions in which it operates. Any real or perceived mismanagement, fraud or failure to satisfy the Braemar Group's or the ACM Group's or, following the Merger, the Enlarged Group's, responsibilities to their respective clients, or the negative publicity resulting from such activities or the accusation by a third party of such activities (whether well founded or not) associated with each group, could have a material adverse effect on the respective businesses, financial condition, results of operations or prospects of each group. 18 Employee error and omissions The Braemar Group and the ACM Group are and, following the Merger, the Enlarged Group will be, exposed to the risk of employee error and omissions. This could include binding the Braemar Group or the ACM Group or, following the Merger, the Enlarged Group, to transactions that present unacceptable risks or which exceed authorised limits or the hiding of unsuccessful or unauthorised activities from the relevant group. Employees could misuse confidential information, resulting in regulatory sanctions that could seriously damage each group's reputation. Errors or omissions on the part of employees could result in significant loss and potentially result in a significant claim against the Braemar Group or the ACM Group or, following the Merger, the Enlarged Group. Both Braemar and ACM have put in place arrangements intended to reduce the occurrence and mitigate the effects of such error and omissions by employees.However, these along with other measures that the Braemar Group and ACM Group take and, following the Merger, the Enlarged Group will take, to reduce and insure against the risk of error or omission may not be effective in all cases and, where not effective, such errors or omissions could have a material adverse effect on the relevant group's businesses, financial condition, results of operations and prospects. Foreign currency exchange rates The Braemar Group's and the ACM Group's functional and presentational currency is and, following the Merger, the Enlarged Group's functional and presentational currency will be, pounds sterling. As international operators, the Braemar Group's and the ACM Group's and, following the Merger, the Enlarged Group's, business transactions will not all be denominated in the same currencies. To the extent that each group's business transactions are not denominated in the same currency, each is exposed to foreign currency exchange rate risk. Specific currency risk will also arise as a result of the majority of the Braemar Group's and ACM Group's and, following the Merger, the Enlarged Group's, shipbroking earnings (and in the case of the Braemar Group and the Enlarged Group, non-shipbroking earnings) being denominated in US Dollars while the majority of their costs are denominated in pounds sterling and from the carrying values of the underlying assets of their respective overseas subsidiaries being denominated in foreign currencies. Fluctuations in foreign currency exchange rates may adversely affect the profitability, businesses, financial condition, results of operations or prospects of the Braemar Group, the ACM Group and, following the Merger, the Enlarged Group. Further, if in the future the Braemar Group or the ACM Group or, following the Merger, the Enlarged Group, expands its operations into new markets, with different currencies, this could expose each group to additional currency translation risks. IT infrastructure The Braemar Group and the ACM Group rely on their respective computer, billing, communications and other technological systems ("IT") to conduct their respective businesses. The Enlarged Group will rely on its IT systems to conduct its business. Each group's business will continue to depend upon its ability to protect its IT systems against damage or system interruptions from natural disasters, technical failures and other events beyond its control. Further, in order for each group to compete effectively and to meet its clients' needs, each will need to maintain its systems as well as invest in improved technology. Any temporary or permanent failure of the IT systems and/or third-party infrastructure on which the Braemar Group and the ACM Group rely and, following the Merger, the Enlarged Group will rely, could affect each group's ability to provide an efficient service to its clients and could lead to costs and disruptions that could adversely affect each group's reputation, businesses, results of operations, financial condition and prospects. Any such failure may result in potentially higher costs in the future to further safeguard against that failure which could have a material adverse effect on the Braemar Group's and ACM Group's and, following the Merger, the Enlarged Group's, businesses, results of operations, financial condition and prospects. 19 Competitive risks The Braemar Group and ACM Group operate and, following the Merger, the Enlarged Group will operate, in a highly competitive market. The principal competitive factors in each group's industry include the ability to win and maintain productive and positive client relationships, and the ability to identify, develop and offer innovative services whilst ensuring competitive pricing and market expertise. The Braemar Group and ACM Group and, following the Merger, the Enlarged Group, must be able to adapt quickly to evolving industry and market trends and technological changes. Each group's ability to grow its business may depend on its ability to adapt its existing services in line with client preferences and to develop services that generate client interest. Failure to do so could result in competitors acquiring additional market share. Any increase in competition could result in loss of market share which could have a material adverse effect on the Braemar Group's and ACM Group's and, following the Merger, the Enlarged Group's, businesses, financial condition, results of operations and prospects. Some of the Braemar Group's and the ACM Group's and, following the Merger, the Enlarged Group's, competitors have greater financial and other resources and, as a result, may be in a better position to compete for future business opportunities. These competitors compete (or, in the case of the Enlarged Group, will compete) directly with each group for clients and industry personnel. This competition could have a material adverse effect on the Braemar Group's and ACM Group's and, following the Merger, the Enlarged Group's, businesses, financial condition or results of operations as well as each group's ability to attract and retain highly skilled individuals. There can be no assurance that the Braemar Group and the ACM Group and, following the Merger, the Enlarged Group, can compete effectively. Insurance Braemar and ACM maintain and, following the Merger, the Enlarged Group will maintain, appropriate insurance, but there can be no guarantee that cover thereunder would be sufficient to cover any loss suffered by the relevant group and insufficient cover could have a material adverse effect on the relevant group's businesses, financial condition, results of operations and prospects. Insurance premium rates paid by the Braemar Group and the ACM Group over the last three years, as well as the terms of coverage, have remained relatively stable. However, the insurance market could evolve in a manner unfavourable to the Braemar Group or the ACM Group or, following the Merger, the Enlarged Group, generating an increase in premiums or making it impossible or much more expensive to obtain adequate insurance coverage. These factors could result in a substantial increase in insurance costs, or an inability to obtain insurance for an identified risk, which could have a material adverse effect on the relevant group's businesses, financial condition, results of operations or prospects. Recovery of debts While Braemar and ACM invoice clients in a timely manner, both companies have, and, following the Merger, the Enlarged Group will have, exposure to any decline in the creditworthiness of their respective clients and, in particular, that debts owed to the respective groups are not discharged by their clients. Further, uncertainty in freight markets may affect the amount of debt which may be recoverable. The inability of each group to recover debts owed by clients efficiently could have a material adverse effect on that group's business, financial condition, results of operations or prospects. Although the Braemar Group and ACM Group have, and, following the Merger, the Enlarged Group will have, measures in place to ensure that debts are pursued efficiently and in a timely manner, where such measures are ineffective and debts are not recoverable this could have a material adverse effect on the relevant group's businesses, financial condition, results of operations or prospects. 20 Pensions The ACM Group operates a defined benefit pension scheme which is closed to new entrants. At 31March 2014, the gross deficit of the ACM Defined Benefit Pension Scheme on an IAS19 basis was £1.9 million (31 March 2013: gross deficit £1.6 million). The net deficit after allowing for deferred tax was £1.5 million (2013: net deficit £1.3 million). In the actuarial valuation as at 31 March 2011, the gross deficit on an ongoing basis was £0.4 million. The nature of a defined benefit pension scheme means that the funding levels of the ACM Defined Benefit Pension Scheme are subject to factors outside the ACM Group's (and, following the Merger, the Enlarged Group's) control, which could increase the deficit in that scheme. These factors include investment returns, discount rates for valuing liabilities, life expectancy and inflation. As a result, it is not possible to accurately predict the future funding level of the ACM Defined Benefit Pension Scheme, deficit-reduction periods, employer cash contribution obligations or accounting charges with any degree of certainty. Currently, annual contributions are assessed every three years and were set at £320,000 at the actuarial valuation as at 31 March 2011. The latest assessment, as at 31March 2014, is currently underway and will be completed after the Merger. If future payments increase substantially above current levels, this could have a material adverse effect on the ACM Group or, following the Merger, the Enlarged Group's, future prospects, financial condition or results of operations. Litigation Legal proceedings may arise from time to time in the course of the Braemar Group's and the ACM Group's and, following the Merger, the Enlarged Group's, businesses. The directors of Braemar and ACM and the directors of the Enlarged Company, cannot preclude that litigation may be brought against the Braemar Group, the ACM Group or, following the Merger, the Enlarged Group, and that such litigation could have a material adverse effect on the businesses, financial condition, results of operations or prospects of the relevant group. Risk of loss of business continuity The Braemar Group's and the ACM Group's and, following the Merger, the Enlarged Group's, respective business operations, information systems and processes are vulnerable to damage or interruption from fires, power loss, telecommunication failures, bomb threats, explosions or other forms of terrorist activity and other natural and man-made disasters. These systems may also be subject to sabotage, vandalism, theft and other similar misconduct. The same is true of third party service providers on which each group depends. The Braemar Group and the ACM Group have in place disaster recovery plans covering current business requirements, which have been tested and are considered adequate. Notwithstanding, any damage or interruption to the business operations, information systems and processes of the Braemar Group, the ACM Group or, following the Merger, the Enlarged Group, could have a material adverse effect on each group's businesses, financial condition, results of operations or prospects. Dependence on third party service providers The Braemar Group and the ACM Group rely upon and, following the Merger, the Enlarged Group will rely upon, third party service providers for certain aspects of their businesses. Any interruption or deterioration in the performance of these third party service providers could impair the timing and quality of each group's services. In addition, if the contracts with any of these third party service providers are terminated, each group may not find alternative outsource providers on a timely basis or on equivalent terms. The occurrence of any of these events could impact upon the Braemar Group's and ACM Group's and, following the Merger, the Enlarged Group's, reputation and have a material adverse effect on the relevant group's businesses, financial condition, results of operations or prospects. 21 RISKS RELATING TO THE MERGER The Merger is subject to the Conditions which may not be satisfied or waived Completion of the Merger is subject to the Conditions being satisfied (or, if permitted, waived) which include: • approval of the resolution necessary to effect the Merger by the requisite majority of shareholders at the Braemar General Meeting; • approval of the resolutions proposed at the ACM Court Meeting by the requisite majority of Scheme Shareholders; • approval of the resolution necessary to implement the Scheme and to sanction the related Capital Reduction by the requisite majority of ACM Shareholders at the ACM General Meeting; • the sanction of the Scheme and confirmation of the related Capital Reduction by the Court; and • the UK Listing Authority and the London Stock Exchange approving the admission of the New Ordinary Shares to the Official List and to trading on the London Stock Exchange's Main Market for listed securities. There is no guarantee that these (or any other) Conditions will be satisfied (or waived, if applicable). Failure to satisfy any of the Conditions may result in the Merger not being completed. Certain transaction costs incurred by the Braemar Group and the ACM Group in connection with the Merger will be irrecoverable if the Merger does not proceed. The Merger is also subject to the passing of the resolution to approve the Braemar Restricted Share Plan which is incorporated in the resolution necessary to effect the Merger at the Braemar General Meeting. A third party may have or be able to obtain a large enough shareholding in ACM to delay or prevent completion of the Merger ACM Ordinary Shares are freely traded on the London Stock Exchange's AIM market. Although Braemar is not aware of the existence of any such shareholders as at the date of this document, it is possible that a shareholder with a significant shareholding could use, or could threaten to use, its shareholding to vote against the Scheme when ACM shareholder consent is sought. Such an action could materially delay or prevent the implementation of the Scheme and the Merger and therefore deprive the parties of some or all of the anticipated benefits of the Merger. Certain transaction costs incurred by the Braemar Group and the ACM Group in connection with the Merger will be irrecoverable if the Merger does not proceed. If an ACM Shareholder makes an election under the Mix and Match Facility, such holder may not receive the consideration in the proportion of New Ordinary Shares and cash requested There is a Mix and Match Facility available to ACM Shareholders. Under the Mix and Match Facility, eligible ACM Shareholders may seek to vary the proportions in which they receive New Ordinary Shares and cash consideration, subject to equal and opposite elections made by other ACM Shareholders. To the extent that elections cannot be satisfied in full, they will be scaled down on a pro rata basis. As a result, ACM Shareholders who make an election under the Mix and Match Facility may not have their election under the Mix and Match Facility satisfied in full or at all, and they will not know the exact number of New Ordinary Shares or the amount of cash that they will receive until the settlement of consideration under the terms of the Merger. Market fluctuations may reduce the overall value of the consideration in the Merger Unless a successful Mix and Match Facility election is made, every five ACM Shares will be exchanged for 250pence in cash and two New Ordinary Shares. Any fluctuation in the market price of the New Ordinary Shares between the date of publication of this document and the Effective Date will increase or decrease the value of the consideration received. In addition, any successful election made under the Mix and Match Facility to receive additional New Ordinary Shares may have the effect of increasing or decreasing (as the case may be) the impact which any such fluctuation in the value of a New Ordinary Share may otherwise have on the value of consideration received for the ACM Shares. 22 If the Merger completes, the integration of the ACM Group with the Braemar Group could result in operating difficulties and other adverse consequences If the Merger completes, the process of integrating the ACM Group may create unforeseen operating difficulties and expenditures and pose management, administrative and financial challenges. Specifically, integrating operations and personnel and pre-completion or post-completion costs may prove more difficult and/or expensive than anticipated. The integration of the ACM Group may require significant time and effort on the part of Braemar and the Braemar Group's management. Any challenges faced in integrating the ACM Group may also be exacerbated by differences between Braemar's and ACM's operational and business culture, the need to implement cost cutting measures and difficulties in maintaining internal controls. Such difficulties in successfully integrating ACM could have an adverse effect on the Enlarged Group's financial condition, results of operations or prospects. The Enlarged Group may fail to realise the business growth opportunities, revenue benefits, cost savings, operational efficiencies and other benefits anticipated from the Proposals The integration of the Braemar Group and the ACM Group will require an investment of time and money and present a number of challenges. As described in paragraph 2 of Part 7 of this document, the Board believes that there are a number of benefits arising from the Merger, including cost savings, business growth opportunities and revenue benefits. However, these benefits may not develop, for various reasons, including because the assumptions upon which the Board has determined the process of integration and the potential costs savings may prove to be incorrect. Under these circumstances, the benefits that the Board anticipates will result from the Proposals may not be achieved as expected, or at all, or may be delayed, or may involve additional costs. To the extent that the Braemar Group incurs higher integration costs or achieves lower revenue benefits or fewer cost savings than expected, the Enlarged Group's operating results and prospects and the price of the Ordinary Shares, may suffer. RISKS RELATING TO ORDINARY SHARES The market price of the Ordinary Shares may fluctuate widely and there may be limited liquidity in the Ordinary Shares Braemar is unable to predict whether the Ordinary Shares issued will be able to be sold in the open market. Any sales of substantial amounts of Ordinary Shares in the public market, or the perception that such sales might occur, could materially adversely affect the market price of the Ordinary Shares. The market price of the Ordinary Shares could be subject to significant fluctuations due to a change in sentiment in the stock market regarding the Ordinary Shares or securities similar to them (both in connection with the market approval of the Enlarged Group's current strategy or if its operating results and prospects from time to time are below the expectations of market analysts and investors) or in response to various facts and events, including any regulatory changes affecting the Enlarged Group's operations, half yearly or yearly operating results or business developments of the Enlarged Group or its competitors. The trading price of the Ordinary Shares may be subject to wide fluctuations in response to many factors, including those referred to in this Part 4 of this document, as well as stock market fluctuations and general economic conditions or changes in political sentiment that may adversely affect the market price of the Ordinary Shares, regardless of the Enlarged Group's actual performance or conditions in their key markets. Future dividends will be dependent on the ability of the Enlarged Group to generate distributable reserves Any future dividends will depend upon a number of factors, including the availability of distributable reserves. The generation of profits for distribution depends on the successful management of the Enlarged Group's business, taxes and profits. Any of the risk factors set out in this Part 4 of this document could have a material adverse effect on the businesses, financial condition, results of operations or prospects of the Enlarged Group. 23 If there is a material adverse change in the businesses, financial condition, results of operations or prospects of the Enlarged Group then the Enlarged Company may not be able to meet future dividend expectations and the level of income or the prospect of income and capital growth will be reduced accordingly. The Enlarged Company may in the future issue new Ordinary Shares, which may dilute Shareholders' equity Other than pursuant to the Merger and the Braemar Restricted Share Plan, Braemar has no current plans for an offering of Ordinary Shares. If the Enlarged Company elects to increase its capital it may require further equity financing, which may be dilutive to the Enlarged Company's then existing Shareholders. For example, if Shareholders of the Enlarged Company did not take up an offer of Ordinary Shares or were not eligible to participate in an offering, their proportionate ownership and voting interests in the Enlarged Company would be reduced and the percentage that their Ordinary Shares would represent of the total share capital of the Enlarged Company would be reduced accordingly. The Enlarged Company may also issue new Ordinary Shares in the future pursuant to share option plans (including the Braemar Restricted Share Plan), which may dilute Shareholders' equity. Overseas Shareholders may be subject to exchange rate risks The Ordinary Shares and the New Ordinary Shares are priced in sterling, and will be quoted and traded in sterling. In addition, any dividends the Enlarged Company may pay will be declared and paid in sterling. Accordingly, Shareholders resident outside the UK jurisdictions are subject to risks arising from adverse movements in the value of their local currencies against the pound sterling, which may reduce the value of the Ordinary Shares, as well as that of any dividends paid. 24 PART 5 DIRECTORS, PROPOSED DIRECTORS, COMPANY SECRETARY AND ADVISERS Directors Sir Graham Hearne CBE (Non-executive Chairman) James Kidwell (Chief Executive) Martin Beer (Group Finance Director) Denis Petropoulos (Executive Director) John Denholm1 (Non-executive Director) Alastair Farley (Non-executive Director) David Moorhouse CBE (Non-executive Director) Proposed Directors2 Johnny Plumbe (Executive Director) Tim Jaques (Non-executive Director) Jürgen Breuer (Non-executive Director) Mark Tracey (Non-executive Director) Company Secretary Martin Beer Registered office of the Company and business address of each of the Directors 35 Cosway Street London NW1 5BT Sponsor, Financial Adviser and Broker Westhouse Securities Limited 110 Bishopsgate London EC2N 4AY Legal advisers to the Company as to English law Nabarro LLP Lacon House 84 Theobald's Road London WC1X 8RW Auditors, reporting accountant and tax advisers to the Company KPMG Audit LLP 15 Canada Square London E14 5GL 1 John Denholm will retire as Director at the Braemar Annual General Meeting. 2 The Proposed Directors will become directors of the Enlarged Company on the Effective Date. 25 Registrars Receiving Agent Capita Registrars 34 Beckenham Road Beckenham Kent BR3 4TU Public relations adviser Buchanan Communications 107 Cheapside London EC2V 6DN Bankers The Royal Bank of Scotland plc Shipping Business Centre 4th Floor 1 Princes Street London EC2R 8PB Capita Registrars Corporate Actions The Registry 34 Beckenham Road Beckenham Kent BR3 4TU 26 PART 6 IMPORTANT INFORMATION 1. TO VOTE ON THE RESOLUTIONS Whether or not you plan to attend the Braemar General Meeting in person, please either: 1. complete a Form of Proxy in accordance with the instructions printed on the Form of Proxy and return it to Capita Registrars, PXS, 34 Beckenham Road, Beckenham, Kent BR3 4TU so that it is received by Capita Registrars no later than 11.15 a.m., on 2 July 2014; or 2. if you hold Ordinary Shares in CREST and wish to appoint a proxy utilising the CREST electronic proxy appointment service, complete and transmit a CREST Proxy Instruction in accordance with the procedures described in the CREST Manual, so that it is received by Braemar's agent (ID RA10) by no later than 11.15 a.m., on 2 July 2014. The completion and return of the completed Form of Proxy, electronic submission of your proxy or transmission of a CREST Proxy Instruction, will not prevent you from attending the Braemar General Meeting and voting in person (in substitution for your proxy vote) if you so wish and are so entitled. A summary of the action to be taken by the Shareholders is set out in Part 7 (Letter from the Chairman) and Part19 (Notice of General Meeting) of this document. 2. DEFINITIONS Capitalised terms have the meanings ascribed to them in Part 18 of this document. 3. INCORPORATION BY REFERENCE Certain information in relation to the Enlarged Group has been incorporated by reference into this document. Please see Parts 11 and 12 of this document. 4. NO INCORPORATION OF WEBSITES Save where expressly stated in this document, none of the content of Braemar's website www.braemarplc.com or ACM's website www.acmshippinggroup.com forms part of this document. 5. FORWARD-LOOKING STATEMENTS This document includes statements that are, or may be deemed to be, "forward-looking statements". These forward-looking statements can be identified by the use of forward-looking terminology, including the terms "believes", "estimates", "plans", "anticipates", "targets", "aims", "continues", "projects", "assumes", "expects", "intends", "may", "will", "would" or "should", or in each case, their negative or other variations or comparable terminology. These forward-looking statements include all matters that are not historical facts. They appear in a number of places throughout this document and include statements regarding the Company's intentions, beliefs or current expectations concerning, among other things, the Enlarged Group's result of operations, financial condition, prospects, growth strategies and the industries in which the Enlarged Group operates. By their nature, forward-looking statements involve risk and uncertainty because they relate to future events and circumstances. A number of factors could cause actual results and developments to differ materially from those expressed or implied by the forward-looking statements, including without limitation: conditions in the markets, market position of the Company, earnings, financial position, return on capital, anticipated investments and capital expenditures, changing business or other market conditions and general economic conditions. These and other factors could adversely affect the outcome and financial effects of the plans and events described herein. Forward-looking statements contained in this document based on past trends or activities should not be taken as a representation that such trends or activities will continue in the future. Subject to the Company's continuing obligations under the Listing Rules, the Disclosure and Transparency Rules and the Prospectus Rules, the Company undertakes no obligation to update publicly or revise any forward-looking statement whether as a result of new information, future events or otherwise. None of these statements made in this document in any way obviates the requirements of the Company to comply with the Listing Rules, the Prospectus Rules, the Disclosure and Transparency Rules or the FSMA. 27 6. GENERAL NOTICE Nothing contained in this document and/or the Form of Proxy is intended to constitute investment, legal, tax, accounting or other professional advice. This document is for your information only and, except as explicitly stated otherwise, nothing in this document is intended to endorse or recommend a particular course of action. Each prospective investor should consult his, her or its legal adviser, financial adviser or tax adviser for advice. 7. OVERSEAS SHAREHOLDERS The availability of New Ordinary Shares issued pursuant to the Merger to persons resident in, or citizens of, jurisdictions outside the United Kingdom may be affected by the laws of the relevant jurisdictions. Persons not resident in the United Kingdom should inform themselves about and observe any applicable legal requirements. It is the responsibility of each overseas Braemar Shareholder to satisfy himself as to the full observance of the laws of the relevant jurisdiction in connection with the Merger, including the obtaining of any governmental, exchange control or other consents which may be required, or the compliance with other necessary formalities which are required to be observed and the payment of any issue, transfer or other taxes due in such jurisdiction. This document has been prepared for the purposes of complying with English law, the Prospectus Rules and the Listing Rules and the information disclosed in this document may not be the same as that which would have been disclosed if this document had been prepared in accordance with the laws of any other jurisdiction. The New Ordinary Shares to be issued pursuant to the Merger have not and will not be registered under the relevant securities laws of any jurisdiction other than the United Kingdom. Accordingly, subject to certain exceptions, the New Ordinary Shares may not be offered, sold, resold or delivered directly or indirectly in or into a Restricted Jurisdiction (namely Canada, Australia, Japan, the Republic of South Africa, New Zealand and any other jurisdiction where the relevant action would constitute a violation of the relevant laws and regulations of such jurisdiction or would result in a requirement to comply with any governmental or other consent or any registration, filing or other formality which Braemar or ACM regards as unduly onerous). Due to restrictions on Restricted Overseas Persons holding New Ordinary Shares, Braemar may, in its sole discretion, determine that either: (a)any New Ordinary Shares issued to a Restricted Overseas Person be sold, in which event the relevant New Ordinary Shares shall be issued to such holder and Braemar shall appoint a person to procure that such shares be sold on behalf of such holder; or (b)that such New Ordinary Shares shall not be issued to such holder but shall instead be issued to a nominee for such holder who shall sell the New Ordinary Shares so issued. 8. UNITED STATES SECURITIES CONSIDERATIONS The New Ordinary Shares to be issued pursuant to the Merger have not been, and are not intended to be, registered under the US Securities Act, or the laws of any state of the United States but will be issued in reliance on the exemption provided by Rule 802 of the US Securities Act and exemptions provided under the laws of each state of the United States in which eligible shareholders (subject to certain exceptions) (other than Restricted Overseas Persons) reside, and may not be offered or sold, directly or indirectly, into the United States except pursuant to an applicable exemption. The Company will furnish to the US Securities and Exchange Commission a Form CB in respect of the offer and sale of such New Ordinary Shares. Generally, pursuant to the Scheme, holders of Scheme Shares that are "restricted securities" within the meaning of Rule 144 under the US Securities Act will receive New Ordinary Shares that are restricted securities, while holders of Scheme Shares that are not restricted securities will receive New Ordinary Shares that are unrestricted. Restricted securities cannot be resold in the United States without registration or an exemption therefrom under the US Securities Act. 28 Generally, Scheme Shares acquired in open market transactions will be exchanged in the Scheme for New Ordinary Shares that are unrestricted. However, an Scheme Shareholder who is an affiliate of Braemar should consult legal counsel to determine whether such shares are subject to any such restriction. An affiliate for this purpose is defined as a person who directly or indirectly controls, is controlled by or is under common control with an issuer. The US Securities and Exchange Commission views a person's status as an officer, director or 10% shareholder as a fact that must be considered when determining whether such person is an affiliate. The foregoing discussion is only a general overview of certain requirements of the US Securities Act that are applicable to the issuance and resale of the New Ordinary Shares. All Scheme Shareholders are advised to consult their own legal counsel prior to making any offer, resale, pledge or other transfer of New Ordinary Shares obtained pursuant to the Scheme. 9. AUSTRALIAN SECURITIES CONSIDERATIONS Persons in, or resident in, Australia should note that the Scheme is exempt from the requirement to issue a prospectus under the provisions of Parts 6D.2 and 6D.3 and sections 1012A, 1012B and 1012C of the Corporations Act 2001 of Australia (Cth), pursuant to the provisions of the Australian Securities and Investments Commission (ASIC) Class Order 07/9 ('Prospectus relief for foreign schemes of arrangement and PDS relief for Pt 5.1 schemes and foreign schemes of arrangement'). ASIC Class Order 07/9 provides that where securities are offered for issue under a scheme of arrangement which is between a foreign company and its members and regulated under a law that is in force in an 'eligible foreign country' (which includes the United Kingdom) the issuer is exempt from the requirement to prepare a prospectus under the Corporations Act 2001 (Cth). The information contained in this document does not constitute financial product advice and has been prepared without reference to individual investment objectives, financial situation, taxation position or particular needs. If you are in doubt as to what you should do, you should consult your legal, investment, taxation or other professional adviser. SINGAPOREAN SECURITIES CONSIDERATIONS This document has not been and will not be registered as a prospectus with the Monetary Authority of Singapore. Accordingly, this document and any other document or material in connection with the offer or sale, or invitation for subscription or purchase, of the New Ordinary Shares to be issued by Braemar may not be circulated or distributed, nor may the New Ordinary Shares be offered or sold, or be made the subject of an invitation for subscription or purchase, whether directly or indirectly, to persons in Singapore other than pursuant to, and in accordance with, the provisions of the Securities and Futures Act (Chapter 289 of Singapore) including Section273(1)(b) thereof. 29 PART 7 LETTER FROM THE CHAIRMAN Tel +44 (0)20 7535 2650 (a public limited company incorporated and registered in England and Wales with registered company number02286034) Registered Office: 35 Cosway Street London NW1 5BT Directors: Sir Graham Hearne CBE (Non-executive Chairman) James Kidwell (Chief Executive) Martin Beer (Group Finance Director) Denis Petropoulos (Executive Director) John Denholm (Non-executive Director) Alastair Farley (Non-executive Director) David Moorhouse CBE (Non-executive Director) 12 June 2014 Dear Shareholder Proposed recommended merger with ACM Shipping Group plc to be implemented by way of Scheme of Arrangement under Part 26 of the Companies Act 2006 Proposed issue and admission of up to 8,323,916 New Ordinary Shares in connection with the Merger Proposed adoption of the Braemar Restricted Share Plan Notice of the Braemar General Meeting 1. INTRODUCTION AND SUMMARY OF THE TERMS OF THE MERGER On 20 May 2014, the Braemar Board and the ACM Board announced that they had reached agreement on the terms of a recommended merger pursuant to which Braemar will acquire the entire issued and to be issued share capital of ACM. The Merger is to be effected by means of a scheme of arrangement between ACM and the ACM Shareholders under Part 26 of the Companies Act. It is intended that the consideration payable by Braemar to the ACM Shareholders in connection with the Merger, which is subject to the Conditions, will be satisfied by a combination of cash and the issue of the New Ordinary Shares to the ACM Shareholders. Under the terms of the Merger, the ACM Shareholders will be entitled to receive: for every five ACM Ordinary Shares 250 pence in cash and two New Ordinary Shares resulting in the ACM Shareholders owning approximately 28 per cent. and the Braemar Shareholders owning approximately 72 per cent. of the Enlarged Share Capital. 30 On the basis of the Closing Price per Ordinary Share of 520.3 pence on 10 June 2014, being the latest practicable date prior to publication of this document, the Merger values each ACM Ordinary Share at 258.1 pence and the entire issued and to be issued share capital of ACM at approximately £53.7 million. The Merger represents a premium of approximately: • 4.3 per cent. to the Closing Price per ACM Ordinary Share of 247.5 pence on 19 May 2014 (being the last Business Day prior to commencement of the Offer Period); • 7.5 per cent. to the six-month average price per ACM Ordinary Share of 240.2 pence (being the average Closing Price for the six-month period ended on 19 May 2014, being the last Business Day prior to commencement of the Offer Period); and • 2.6 per cent. to the Closing Price per ACM Ordinary Share of 251.5 pence on 10 June 2014 (being the latest practicable date prior to publication of this document). The Merger Ratio excludes the AIM Second Interim Dividend and has been calculated on the basis that, other than the Braemar Final Dividend and the ACM Second Interim Dividend, no dividends have or will be declared by Braemar or ACM during the period from 20 May 2014 until completion of the Merger. The Merger will include a Mix and Match Facility so that eligible ACM Shareholders (other than Restricted Overseas Persons and ACM Optionholder Scheme Shareholders) may seek, subject to availability, to vary the proportion of cash and New Ordinary Shares they receive in respect of their holdings of ACM Shares, subject to equal and opposite elections being made by other ACM Shareholders. The total number of New Ordinary Shares to be issued and the total cash consideration to be paid pursuant to the Merger will not change. The Merger is subject to the conditions described in paragraph 9 of this Part 7. The Scheme Document containing the terms of the Scheme was published on the same date as this document. It is expected that the ACM Court Meeting and the ACM General Meeting will be held on 7 July 2014 and that the Scheme will become effective on 25 July 2014. Braemar is required to comply with the provisions of Chapter 10.5 of the Listing Rules in relation to the Merger and therefore seeks the approval of Shareholders pursuant to the Listing Rules. Braemar is also required to comply with the provisions of Listing Rule 9.4.1 in relation to the adoption of the Braemar Restricted Share Plan and therefore seeks the approval of Shareholders pursuant to the Listing Rules. This document constitutes a circular prepared in compliance with the Listing Rules for the purposes of the Braemar General Meeting convened pursuant to the Notice of General Meeting contained at the end of this document. This document is also a prospectus relating to the issue of the New Ordinary Shares in connection with the Merger prepared in accordance with the Prospectus Rules and approved by the FCA. The Braemar General Meeting has been convened for 11.15 a.m. on 4 July 2014 (or, if later, as soon thereafter as the Braemar Annual General Meeting has been concluded or adjourned) at the offices of Buchanan Communications at 107 Cheapside, London, EC2V 6DN, at which the Resolutions will be proposed. An explanation of the Resolutions to be proposed at the meeting is set out in paragraph 18 of this Part 7. The Braemar Directors and the ACM Directors believe it is essential for a successful integration of the two businesses to put in place arrangements to incentivise and encourage the retention of key senior employees of both the Braemar Group and the ACM Group. These incentivisation and retention arrangements, which will comprise retention awards granted under the Braemar Restricted Share Plan, represent an integral element of the Merger. In light of these inter-dependent elements, which comprise the recommended Merger, and in order to implement the Merger, Shareholders will be asked to approve, (amongst other things) one ordinary resolution at the Braemar General Meeting which proposes that: (a) the Braemar Restricted Share Plan be approved; (b) the Merger be approved and the Directors be authorised to implement the Merger; and (c) the Directors be authorised to allot the New Ordinary Shares in connection with the Merger up to an aggregate nominal amount of £832,391.60 (representing, in aggregate, 8,323,916 New Braemar Shares). 31 The Braemar Board unanimously considers that the Proposals are in the best interests of Braemar and its Shareholders and recommends that Shareholders vote in favour of the Resolutions, as they have irrevocably undertaken to do in respect of their own beneficial holdings. The Directors have therefore undertaken to vote in favour of the Resolutions in respect of 725,133 Ordinary Shares in aggregate, representing 3.3 per cent. of the existing share capital of Braemar as at 10 June 2014 (being the latest practicable date prior to publication of this document). The ACM Board have similarly recommended to the ACM Shareholders that the ACM Shareholders vote in favour of the Scheme at the ACM Court Meeting and vote in favour of the ACM Special Resolution at the ACM General Meeting as they have irrevocably undertaken to do in respect of their own beneficial holdings of 3,652,284ACM Ordinary Shares, representing, in aggregate, approximately18.8 per cent. of the existing issued share capital of ACM as at 10 June 2014 (being the latest practicable date prior to publication of this document). I am writing to give you details of the Proposals, including the background to and reasons for them, to explain why your Board considers the Proposals to be in the best interests of Braemar and its Shareholders and to seek your approval of all the Resolutions. 2. BACKGROUND TO AND REASONS FOR THE PROPOSALS The Braemar Group's business strategy is to grow and to enhance the services offered to its clients. In line with this strategy, the Braemar Board commenced merger discussions with ACM. The Braemar Group's principal shipbroking activities are spot freight brokerage, time charter and project brokerage, sale and purchase, new buildings and demolition. The Braemar Board believes that the Merger offers a number of benefits to the Braemar Group and will: • enable the Braemar Group to strengthen its core shipbroking business. Both the Braemar Group and the ACM Group together have strong positions in most sectors of the shipbroking market. The Merger will enable the Braemar Group to strengthen its shipbroking service to its clients through better market coverage; • improve the succession planning within its shipbroking teams and help each broker to develop to his/her full potential within the combined Braemar-ACM organisation; • strengthen shipbroking services thereby increasing the Braemar Group's ability to win new business; • create cost savings for the benefit of the Braemar Shareholders; • enable the Braemar Group to invest in its global shipping information databases and IT infrastructure, which the Braemar Board believes, will improve the competitiveness of the Braemar Group; • strengthen the Braemar Group's global presence thereby improving the earnings capabilities of all its divisions; and • deliver an expected earnings per share enhancement in the first full year following the Merger1. Following the Merger becoming Effective, Braemar and ACM intend to merge their shipbroking operations into a single unified business, under a unified board structure and senior management team. 32 3. INFORMATION ON BRAEMAR Braemar is a public limited company incorporated in England and Wales and is the holding company of the Braemar Group. As at 10 June 2014 (being the last practicable date prior to publication of this document), Braemar had a market capitalisation of £112.8 million and, for the year to 28February 2014, it reported turnover of £125.5million, profit before tax of £9.0 million, earnings per Ordinary Share of 31.9p and net assets of £65.3million. Braemar is a leading international provider of broking, consultancy, technical, logistics and other services to the shipping, marine and energy industries. Braemar provides professional skills and advice to clients in the shipping and offshore energy markets. It does this through a global network of businesses most of which are branded under the Braemar name. Income is generated through commissions, project fees or charges on an hourly basis for its expertise. The business is organised into four divisions: Shipbroking (282 employees2); Technical (330 employees2); Logistics (223 employees2) and Environmental (55 employees2). In addition, four employees provide services across the four divisions. The business has global coverage with hubs in London, Singapore and Houston. • Shipbroking:The Shipbroking division provides chartering (both spot and period), sale and purchase and consulting shipbroking services to international ship owners, charterers and financial institutions operating in the tanker, gas, chemicals, offshore, container and dry bulk markets.Shipbroking has offices in the United Kingdom, the United States of America, Norway, China, Australia, Singapore, India and Italy. • Technical:This division provides a range of marine consulting and advisory services to clients operating in the energy, marine and insurance markets.This division operates as four distinct, but commonly branded, businesses often with overlapping markets and services.A summary of the services offered by the Technical division are as follows: • Braemar Adjusting:This business provides loss adjusting, risk assessment and dispute resolution services to the international insurance market in relation to the insurance of risks arising out of the energy (oil and gas), marine and power sectors.Braemar Adjusting has offices in the United Kingdom, the United States of America, Singapore, Canada, Brazil and Abu Dhabi. 1 This statement is not intended as a profit forecast and should not be interpreted to mean that earnings per Ordinary Share for the current or future financial years would necessarily match or exceed the historical published earnings per Ordinary Share. 2 Average number of full time equivalent employees for the year ending 28 February 2014. 33 • Braemar Offshore:This business provides specialised marine and engineering consultancy services to the offshore oil and gas industry.The principal services provided by Braemar Offshore are the performance of pre-risk marine warranty surveys.Braemar Offshore has offices in Australia, China, India, Indonesia, Malaysia, Singapore, Thailand and Vietnam. • Braemar, incorporating The Salvage Association (also referred to as Braemar SA):This business provides marine consultancy and surveying services to clients operating in the shipping, energy (oil and gas), and insurance markets.It has a network of offices in Asia, Europe and the United States of America that principally undertake hull and machinery damage surveys for the insurance industry. • Braemar Engineering:This business provides consultant marine engineering and naval architecture services to clients operating in the shipping and offshore oil and gas markets.Braemar Engineering has offices in the United Kingdom and the United States of America.It has a particular expertise in the design of ships for the transportation of liquefied natural gas (LNG). • Logistics:The Logistics business, trading under the name of Cory Brothers, provides ship agency, freight forwarding and logistics services principally for ship owners and charterers from its bases in the United Kingdom, Singapore and the United States of America. • Environmental:Trading as Braemar Howells, this business provides pollution response and environmental services primarily in the United Kingdom and Africa.It has earned an international reputation for its work for the insurance industry in handling containers from stricken vessels. The Braemar Group has an experienced management team which includes James Kidwell, Martin Beer and Denis Petropoulos, who are on the Board, and Sebastian Davenport-Thomas (Head of Shipbroking), Michael Chan (Managing Director of the Technical Services Division) and Kevin Gorman (Managing Director of the Logistics Division), who are not on the Board. The Braemar Board has benefited from the non-executive guidance of Sir Graham Hearne CBE (Chairman), John Denholm, Alastair Farley and David Moorhouse CBE. On 27 November 1997, Braemar was admitted to the Official List (as operated at that time) and to trading on the London Stock Exchange. Braemar is today admitted to the premium segment of the Official List and to trading on the London Stock Exchange. 4. INFORMATION ON ACM ACM is a public limited company incorporated in England and Wales and is the holding company of the ACM Group. As at 10 June 2014 (being the last practicable date prior to publication of this document), ACM had a market capitalisation of £49.0 million and, for the year to 31March 2014, it reported revenue of £27.9million, profit before tax of £3.2million, earnings per existing ACM share of 11.6p and net assets of £7.3 million. The ACM Group provides a full range of integrated shipbroking services for the global market. It is widely recognised as a leading provider of broking services to the oil transportation industry. Established in London in 1982, the ACM Group has since expanded its international operations with offices based in the United Kingdom, Singapore, India, Australia, China, the United States of America and the United Arab Emirates.The ACM Group employs 140 brokers and support staff who provide clients with global experience and intimate local knowledge of the world's shipping centres. The ACM Group has a network of clients which include major oil producers, independent oil traders, ship-owners and ship-operators. The ACM Board comprises Johnny Plumbe, James Gundy, Mike Rudd and Ian Hartley (as executive directors) and is completed by David Cobb CBE, Timothy Jaques, Jürgen Breuer and Mark Tracey (each a non-executive director). ACM's shares were admitted to trading on AIM on 6December 2006. 34 5. OVERVIEW OF THE ENLARGED GROUP Board and management Following completion of the Merger, the board of directors of the Enlarged Company will be drawn from the board of directors of Braemar and ACM and will comprise Sir Graham Hearne CBE (currently Chairman of Braemar) as Chairman, James Kidwell (currently Chief Executive of Braemar) as Chief Executive, Martin Beer (currently Group Finance Director of Braemar) as Group Finance Director and the following executive directors, Johnny Plumbe (currently Executive Chairman of ACM) and Denis Petropoulos (currently Executive Director of Braemar). In addition, it is anticipated that the Braemar board of directors will include five non-executive directors drawn from the existing non-executive directors of the boards of both ACM and Braemar being; Alastair Farley (currently non-executive Director of Braemar), David Moorhouse CBE (currently non-executive Director of Braemar), TimothyJaques (currently non-executive Director of ACM), Jürgen Breuer (currently non-executive Director of ACM) and Mark Tracey (currently non-executive Director of ACM). The Enlarged Group will have an Executive Committee consisting of the four executive directors plus James Gundy, Sebastian Davenport-Thomas, Mike Rudd, Kevin Gorman and Michael Chan. The enlarged shipbroking business will be managed by ashipbroking board, established in order to ensure the successful integration and development of the combined shipbroking divisions. This shipbroking board will consist of James Gundy (CEO Shipbroking), Mike Rudd, Sebastian Davenport-Thomas, Andy Williams, James Kidwell plus further representation from the Dry Cargo departments. Following completion of the Merger, the Enlarged Group and its reconstituted remuneration committee intend to put in place revised salary and bonus arrangements for Johnny Plumbe. Having served for 12 years as a non-executive Director of Braemar, John Denholm will stand down as a Director at the Braemar Annual General Meeting. John has made an invaluable contribution to the Board as a non-executive Director since 2002 and as Chairman of the Remuneration Committee and the Braemar Directors wish to thank him warmly for all he has done for the Braemar Group over the years. In addition, David Cobb CBE will be standing down as a director of ACM once the Scheme becomes Effective. Also, Ian Hartley, who will not be joining the Enlarged Group Board, will continue to be employed by the Enlarged Group until the end of April 2015. The details of any service contracts to be entered into between Braemar and the ACM Directors are set out in paragraph 9 of Part 17 of this document. Strategy Following completion of the Merger, the Enlarged Group will continue to build on its strengthened shipbroking and shipping services businesses. The increased scale of the merged shipbroking divisions will provide an even stronger platform for growth not only in shipbroking but also in the other shipping services businesses. Braemar's current plans for ACM do not involve any material change to ACM's commercial offering. Listing Following completion of the Merger, the Enlarged Company will retain its premium listing on the Official List and will continue to be traded on the Main Market of the London Stock Exchange. 35 Management, employees and premises Braemar and ACM attach great importance to the skills and experience of the existing management and employees of the ACM Group and the Braemar Group and believe that they will benefit from greater opportunities within the Enlarged Group. Braemar expects the ACM Group's management to play a leading role in the new structure. Following the completion of the Merger, the existing employment rights, including pension rights, of the management and employees of the ACM Group will be fully safeguarded (save that the Enlarged Group intends, by means of a consultation exercise following due process to the extent required by applicable law, to close the ACM Defined Benefit Pension Scheme to future accruals). The current plans do not involve any material change in the conditions of employment of the ACM Group's employees. Although it is not currently anticipated that there will be any significant reduction in headcount as a result of the Merger, the management of the Enlarged Group intends to carry out a review of the combined operations to ensure that the Enlarged Group is managed in an effective and efficient way. It is intended that, following completion of the Merger, the Enlarged Group will find new premises in which to relocate its combined London operations and will combine its operations in all geographies where it is practical to do so. It is also intended that, following completion of the Merger, the Enlarged Group will seek to co-locate offices in cities where Braemar and ACM are both represented. Braemar intends the current employer contribution arrangements for the funding of the ACM Defined Benefit Pension Scheme (including the funding of any scheme deficit) to continue on their current terms without change until a new schedule of contributions is agreed with the trustees pursuant to the requirements of the Pensions Act 2004 in relation to the actuarial valuation with an effective date 31 March 2014. It is Braemar's current intention to continue the current level of employer contributions to its defined contribution pension arrangements subject also to compliance with all applicable statutory requirements. Dividends The Merger represents an opportunity for earnings per share enhancement for shareholders of both companies, together with the opportunity for both companies' shareholders to continue to participate in the profits generated by the Enlarged Group through dividend payments and the potential for share price appreciation1. The board of directors of the Enlarged Company will decide the absolute level of any future dividends taking into account the Enlarged Group's underlying earnings, cash flows, capital investment plans and the prevailing market outlook. 6. SUMMARY FINANCIAL INFORMATION ON THE BRAEMAR GROUP Summary financial information for the Braemar Group for the three financial years ended 28February 2014 as set out below has been extracted without material adjustment from the audited financial statements of Braemar for the years ended 29February 2012, 28February 2013 and 28 February 2014. Financial resultsforthe year ended 29February Restated Financial resultsforthe year ended 28February Financial resultsforthe year ended 28February Revenue (£000) Profit before taxation (£000) Basic Earnings per share (p)* Net Assets (£000) * From continuing operations 36 Further historical financial information on Braemar for the three years ended 29February 2012, 28 February 2013 and 28 February 2014 is incorporated by reference in Part 12 of this document. 7. SUMMARY FINANCIAL INFORMATION ON THE ACM GROUP Summary financial information for the ACM Group for the three financial years ended 31March 2014 as set out below has been extracted without material adjustment from the Historical Financial Information of the ACM Group set out at Part 14A of this document. Yearended 31March Yearended 31March Yearended 31March Revenue (£000) Profit/(Loss) before taxation (£000) ) ) Basic Earnings/(Loss) per share (p) ) ) Net Assets (£000) Further historical financial information on ACM for the three years ended 31March 2014 is included in Part 14A of this document. 8. FINANCIAL EFFECTS OF THE PROPOSALS A pro forma statement of the net assets and a pro forma income statement of the Enlarged Group and illustrations of the effect of the Merger on the Braemar Group as at 28February 2014 are set out in Part 15 of this document. 1 This statement is not intended as a profit forecast and should not be interpreted to mean that earnings per Ordinary Share for the current or future financial years would necessarily match or exceed the historical published earnings per Ordinary Share. 37 9. CONDITIONS TO THE MERGER The Merger is conditional upon, among other things, the following events occurring on or before 30 November 2014 or such later date as Braemar and ACM agree (with the consent of the Panel and (if required) the Court): (a) approval of the resolution proposed at the ACM Court Meeting by the requisite majority of Scheme Shareholders; (b) approval of the special resolution necessary to implement the Scheme and to sanction the related Capital Reduction by the requisite majority of ACM Shareholders at the ACM General Meeting; (c) approval of resolution 1 (set out in the Notice of General Meeting at Part 19 of this document) by the requisite majority of Braemar Shareholders at the Braemar General Meeting; (d) the sanction of the Scheme and confirmation of the related Capital Reduction by the Court; (e) the delivery of a copy of the Court Orders to the Registrar of Companies and, in relation to the Capital Reduction and if the Court so orders, the registration of the Reduction Court Order and a Statement of Capital by the Registrar of Companies; (f) the UK Listing Authority and the London Stock Exchange approving the admission of the New Ordinary Shares to the Official List and to trading on the London Stock Exchange's Main Market for listed securities; and (g) the satisfaction or waiver of the other conditions which are considered to be customary for a transaction of this nature. Please refer to Part 8 of this document for further details of the Conditions to the Merger. STRUCTURE OF THE MERGER Scheme of Arrangement and consideration It is intended that the Merger will be effected by means of a scheme of arrangement between ACM and ACM Shareholders under Part 26 of the Companies Act. The purpose of the Scheme, together with the proposed changes to ACM's articles of association, is to provide for Braemar to become the owner of the whole of the issued and to be issued share capital of ACM. The Scheme will involve a reduction of capital pursuant to section 641 of the Companies Act. The procedure involves an application by ACM to the Court to sanction the Scheme and to confirm the cancellation of the Scheme Shares by way of the Capital Reduction and the application of the reserve arising from such cancellation in paying up in full a number of New ACM Shares (which is equal to the number of ACM Shares cancelled) and issuing the same to Braemar, in consideration for which the ACM Shareholders will receive consideration as set out in this Part7. Upon the Scheme becoming Effective: • the CREST accounts of the ACM Shareholders who hold Scheme Shares in uncertificated form will be credited with the New Ordinary Shares and cash in consideration for their Scheme Shares (and dependent upon elections under the terms of the Mix and Match Facility); and • ACM Shareholders who hold their Scheme Shares in certificated form will receive share certificates in respect of New Ordinary Shares and cash in consideration for their Scheme Shares (and dependent upon elections under the terms of the Mix and Match Facility), in each case no later than 14 days after the Effective Date. Fractions of the New Ordinary Shares will not be allotted or issued pursuant to the Merger, but entitlements of Scheme Shareholders will be rounded down to the nearest whole number of New Ordinary Shares. Fractional entitlements to which holders of Scheme Shares would have become entitled will be aggregated and allotted and issued to the person appointed by Braemar as nominee for such Scheme Shareholders and sold in the market as soon as practicable after the Effective Date. The net proceeds of sale shall be paid to such Scheme Shareholders in due proportions in due course, provided that individual entitlements to amounts of less than £5 will not be paid to holders of Scheme Shares but will instead be retained for the benefit of Braemar. 38 No amounts of cash of less than one penny shall be paid to any Scheme Shareholder pursuant to the Merger and the aggregate amount of cash to which a Scheme Shareholder shall be entitled under the Merger shall be rounded down to the nearest penny. Conditions The implementation of the Scheme will be subject to the Conditions and further terms which are summarised in paragraph 9 above and which are fully set out in Part 8 of this document. Under the Companies Act, the Scheme also requires the sanction of the Court. The hearing by the Court to sanction the Scheme is expected to be held on 23 July 2014 and the hearing by the Court to confirm the Capital Reduction comprised in the Scheme is expected to be held on 25 July 2014, subject to satisfaction or waiver of the other Conditions. Braemar has confirmed that it will be represented by Counsel at such hearing so as to consent to the Scheme and undertake to the Court to be bound thereby. Once the necessary approvals from ACM Shareholders have been obtained and the other Conditions have been satisfied, or (where applicable) waived, the Scheme will become effective upon sanction of the Scheme and confirmation of the Capital Reduction by the Court and the delivery of a copy of the Court Orders to the Registrar of Companies, and, if so ordered by the Court, the registration of the Reduction Court Order together with the Statement of Capital by the Registrar of Companies. Upon the Scheme becoming Effective, it will be binding on all Scheme Shareholders, irrespective of whether or not they attended or voted in favour of the Scheme at the ACM Court Meeting or the resolution proposed at the ACM General Meeting. If the Scheme does not become effective by 30 November 2014 (or such later date and time (if any) as Braemar and ACM may agree and (if required) the Court and the Panel may allow) the Scheme will not become effective and the Merger will not take place. Election to switch Braemar has reserved the right to elect (with ACM's consent in writing) to implement the Merger by way of a Takeover Offer. In this event, the Takeover Offer will be implemented on the same terms, so far as applicable, as those which would apply to the Scheme. If Braemar does elect to implement the Merger by way of a Takeover Offer, and if sufficient acceptances of such offer are received and/or sufficient ACM Ordinary Shares are otherwise acquired, it is the intention of Braemar to apply the provisions of sections 979 to 982 (inclusive) of the Companies Act to acquire compulsorily any outstanding ACM Shares to which such offer relates. ACM Share Schemes The Scheme will extend to any ACM Ordinary Shares unconditionally allotted or issued prior to the Reorganisation Record Time, including any shares issued pursuant to the exercise of options or release of shares granted under the ACM Share Schemes as described in paragraph 17 of this Part 7. ACM Optionholder Scheme Shareholders will not be eligible to participate in the Mix and Match Facility. MIX AND MATCH FACILITY Under the terms of the Merger, ACM Shareholders (other than Restricted Overseas Persons and ACM Optionholder Scheme Shareholders) are being offered the opportunity, under the Mix and Match Facility, to seek to vary the proportions of cash consideration and New Ordinary Shares they receive in respect of their holdings of Scheme Shares. The economic ratio in which ACM Shareholders may elect to receive New Ordinary Shares instead of cash, or elect to receive cash instead of New Ordinary Shares, under the Mix and Match Facility will be: for every 208.1 pence in cash, 0.4 of a New Ordinary Share 39 Satisfaction of elections under the Mix and Match Facility will be subject to equal and opposite elections being made by other ACM Shareholders. Elections under the Mix and Match Facility may only be made in respect of whole numbers of ACM Shares. An eligible ACM Shareholder may elect to receive cash or New Ordinary Shares in respect of all or part of his holding of ACM Shares. Furthermore, an eligible ACM Shareholder may elect to receive cash in respect of some of his Scheme Shares and New Ordinary Shares in respect of others. Irrespective of the number of ACM Shareholders who make an election, the total cash consideration to be paid and the total number of New Ordinary Shares to be issued pursuant to the Merger will not be varied (save where required to accommodate rounding of individual entitlements to the nearest whole Scheme Share). Accordingly, Braemar's ability to satisfy all elections for cash consideration and/or New Ordinary Shares made by ACM Shareholders will depend on other ACM Shareholders making equal and opposite elections. To the extent that cash elections and share elections cannot be satisfied in full, they will be scaled down on a pro rata basis. Minor adjustments to the entitlements of ACM Shareholders pursuant to elections made under the Scheme may be made by the Receiving Agent at the instruction of ACM and Braemar on a basis that ACM and Braemar consider to be fair and reasonable to the extent necessary to satisfy all entitlements pursuant to elections under the Scheme as nearly as may be practicable. Such adjustments will be final and binding on Scheme Shareholders. As a result, eligible ACM Shareholders who make an election will not know the exact amount of cash consideration or number of New Ordinary Shares they are entitled to receive until settlement of the consideration under the Merger. When the Scheme becomes Effective, an announcement will be made concerning the extent to which elections under the Mix and Match Facility have been satisfied. Elections made by eligible ACM Shareholders under the Mix and Match Facility will not affect the entitlements of ACM Shareholders who do not make any such election. The Mix and Match Facility will remain open until 1.00 p.m. on 23 July 2014 or such later time and/or date (if any) as ACM and Braemar may agree and announce via a Regulatory Information Service. The Mix and Match Facility is conditional upon the Scheme becoming Effective and further details of the Mix and Match Facility are included in the Scheme Document. The ACM Directors and certain of the ACM Senior Employees have irrevocably undertaken to electto receive no more than 20percent. of their consideration under the Merger in the form of cash under the Mix and Match Facility. Certain Restricted Overseas Persons, will not be entitled to participate in the Mix and Match Facility and, if the Scheme becomes effective, will receive for every five Scheme Shares held by them the basic consideration of 250 pence in cash and a further sum of cash based upon the proceeds of the sale of two New Ordinary Shares in the market. ACM Optionholder Scheme Shareholders will not be eligible to participate in the Mix and Match Facility. FINANCING THE MERGER If the Scheme becomes Effective, it will result (assuming that the maximum number of New Ordinary Shares are issued pursuant to the Scheme and that no options or awards under the ACM Share Schemes are exercised prior to the Court's sanction of the Scheme), in 8,323,916 New Ordinary Shares being issued in connection with the Merger, and a total cash consideration of approximately £10.4 million being paid, subject to the terms of the Mix and Match Facility referred to in paragraph 11 of this Part7. The cash consideration payable by Braemar to Scheme Shareholders under the Merger will be financed with: (i)funds that will be drawn down from the New Credit Agreement and (ii)the Braemar Group's own resources. 40 Further details of the financing arrangements are set out in Part 17(Additional Information) of this document. DEALINGS, COMPULSORY ACQUISITION AND RE-REGISTRATION Prior to the Scheme becoming Effective, an application will be made to the London Stock Exchange for the cancellation of admission to trading of ACM Shares on AIM. The last day of dealings in, and for registration of transfers of, ACM Shares is expected to be two days before the Reduction Court Hearing, following which the trading of ACM Ordinary Shares on AIM will be suspended. No transfers of ACM Ordinary Shares will be registered after this date, other than the registration of ACM Ordinary Shares released, transferred or issued under the ACM Share Schemes and any corresponding transfers under the articles of association of ACM (as amended for the purpose of the Scheme). On 23 July 2014, entitlements to ACM Shares held within the CREST system will be cancelled and share certificates in respect of Scheme Shares will cease to be valid and should, if so requested by ACM, be sent to ACM for cancellation. It is intended that the cancellation of admission to trading of ACM Shares on AIM will take effect on 28July 2014. The Scheme also provides for ACM to be registered as a private limited company. Upon the Scheme becoming Effective, Braemar (and/or its nominee(s)) will acquire New ACM Shares fully paid and free from all liens, equitable interests, charges, encumbrances and other third party rights of any nature whatsoever and together with all rights attaching to them including the right to receive and retain all dividends and distributions (if any) declared or made after the Effective Date (save for the ACM Second Interim Dividend). LISTING, DEALING AND SETTLEMENT An application will be made to the UK Listing Authority and to the London Stock Exchange for the New Ordinary Shares to be admitted to the premium listing segment of the Official List and to the London Stock Exchange for the New Ordinary Shares to be admitted to trading on the London Stock Exchange's Main Market for listed securities. It is expected that the New Ordinary Shares will be issued on 28 July 2014 and Admission will become effective and unconditional dealings in the New Ordinary Shares will commence at 8.00 a.m. on 28 July 2014. No application is currently intended to be made for the Existing Ordinary Shares or the New Ordinary Shares to be admitted to listing or dealt with on any other exchange. On completion of the Merger, New Ordinary Shares will be issued credited as fully paid, and on identical terms to and will rank pari passu with the Ordinary Shares in issue at the time the New Ordinary Shares are issued in connection with the Merger (including the right to receive and return all dividends and other distributions declared, made or paid on the Ordinary Shares after the merger becomes Effective (excluding the Braemer Final Dividend)). The New Ordinary Shares will be registered in the names of the persons to whom they are issued, either: • in certificated form, with the relevant share certificate expected to be despatched by post, at the applicant's risk on or before 8August 2014; or • in CREST, with delivery (to the designated CREST account) of the New Ordinary Shares applied for expected to take place as soon as possible after 8.00 a.m. on 28 July 2014. BRAEMAR RESTRICTED SHARE PLAN Following completion of the Merger, it is essential to put in place arrangements to incentivise and encourage the retention of key senior employees of both Braemar and ACM. These arrangements will take the form of nil-cost options to be granted under the Braemar Restricted Share Plan. It is intended to grant options under the plan to certain employees to whom awards have been promised, but not granted, under the ACM LTIP. Subsequently, the Company may use the Braemar Restricted Share Plan for recruitment purposes where such action is necessary to secure an external appointment. 41 The adoption of the Braemar Restricted Share Plan requires the approval of the Shareholders at the Braemar General Meeting. The approval of the Braemar Restricted Share Plan is included in the resolution to approve the Merger and is set out in the Notice of General Meeting contained in Part 19 of this document. A description of the principal provisions of the Braemar Restricted Share Plan is set out in Part 16 of this document. ARRANGEMENTS BETWEEN BRAEMAR AND ACM MANAGEMENT AND SENIOR EMPLOYEES Subject to the approval by Shareholders of the Braemar Restricted Share Plan, Braemar intends to put in place a £8.61 million retention package in Braemar equity for 68 key ACM Group and Braemar Group employees (including two equivalent service providers) following completion of the Merger. These arrangements comprise retention awards, in the form of nil-cost options to be granted under the Braemar Restricted Share Plan, to motivate these key employees to remain in position following completion of the Merger and to contribute to the execution of the Enlarged Group's business strategy. The two equivalent personnel, based in the United States, will, subject to obtaining appropriate US advice, be granted an option over Ordinary Shares pursuant to equivalent arrangements which will closely reflect the terms of the Braemar Restricted Share Plan (the "US Awards"). Option awards granted under the Braemar Restricted Share Plan will entitle a participant to acquire Ordinary Shares for no consideration. An ordinary resolution is required to be passed by the Braemar Shareholders at the Braemar General Meeting in order to adopt the Braemar Restricted Share Plan. It is anticipated that option awards over 965,500 Ordinary Shares (all granted under the Braemar Restricted Share Plan and the US Awards), valued at approximately £5.01 million will be granted to 40 ACM participants, which comprise two ACM Directors (being James Gundy and Mike Rudd, neither of whom will be joining the board of directors of the Enlarged Company) and 38 key ACM employees (including the two equivalent service providers referred to above), and represent in aggregate approximately 3.2per cent. of the Enlarged Share Capital following completion of the Merger. 1 Based on the Closing Price per Ordinary Share on 10 June 2014 (being the last practicable date prior to the publication of this document). 42 In addition, as at 10 June 2014 (being the last practicable date prior to the publication of this document) 16 of these ACM participants have agreed not to dispose of their shareholding in the Enlarged Company for one year following the Effective Date without the prior consent of Braemar (save to the extent agreed with Braemar to be necessary to facilitate cashless exercise arrangements under the ACM Share Schemes and to fund the payment of tax liabilities and the exercise of the options arising in respect of awards under such plans). In relation to the option awards above, it is anticipated that James Gundy and Mike Rudd, both ACM Directors, will receive option awards over 50,000 Ordinary Shares each, and that these option awards will be granted immediately following completion of the Merger. It is also intended that further option awards over 25,000 Ordinary Shares each will be made 12 months later. The value of the retention package awards to James Gundy and Mike Rudd is an aggregate amount of £0.8 million1. It is anticipated that 38 ACM employees, including the two equivalent personnel referred to above, will receive option awards over 695,500 Ordinary Shares, and that these option awards will be granted immediately following completion of the Merger. It is also intended that further option awards over 120,000 Ordinary Shares will be made 12 months later to 10 of these ACM employees. The options will vest (and become exercisable) as to: • 50 per cent. of the Ordinary Shares to which they relate on the third anniversary of the Merger; and • a further 25 per cent. of such Ordinary Shares on the fourth and fifth anniversaries of the Merger, provided that the relevant participant is still employed within the Braemar Group. The same vesting arrangements apply to the option awards granted in the 12 months following completion of the Merger (save that the options will vest on the fourth, fifth and sixth anniversaries of the Merger). These option awards will be fully forfeited if the participant leaves his continuous employment with the Braemar Group within three years of the Merger (save where the participant is a good leaver). The remuneration committee of ACM has agreed to pay Ian Hartley £60,000 in recognition of the significant role he has played and the considerable amount of work he has put into the Merger to date. The sum of £30,000 will be paid shortly after the Effective Date and the balance will be paid by the end of 2014 in respect of the integration of the combined shipbroking businesses. This payment is subject to applicable income tax. ACM SHARE SCHEMES The effects of the Merger on rights held under the ACM Share Incentive Schemes and the courses of action available in respect of those rights are summarised below. The ACM EMI Scheme All outstanding options under the ACM EMI Scheme ("EMI Options") which are not already exercisable will vest and become capable of exercise on the issue of a notice by ACM to be sent shortly after the date of this document and shall remain capable of exercise until the date the Court sanctions the Scheme. Any such exercise of any EMI Option(s) shall be a conditional exercise and shall not take effect until the date the Court sanctions the Scheme. If the Court does not, for any reason, sanction the Scheme then any purported exercise shall be deemed never to have taken place. The EMI Options will be exercisable until the date the Court sanctions the Scheme. All subsisting EMI Options (vested or unvested) will cease to be exercisable on the date the Court sanctions the Scheme and will lapse on the date falling six months after the date the Court sanctions the Scheme. Participants in the EMI Scheme will not be entitled to participate in the Mix & Match Facility in respect of EMI Options which have not vested as at the date of this document. The ACM LTIP ACM's remuneration committee has exercised its discretion under the terms of the ACM LTIP (conditional on the Court sanctioning the Scheme) to permit all LTIP awards ("LTIP Awards") to vest with effect from the date the Court sanctions the Scheme. If the Court does not, for any reason, sanction the Scheme then the LTIP Awards shall be deemed not to have vested. Participants in the LTIP will not be entitled to participate in the Mix & Match Facility in respect of LTIP Awards which have not vested as at the date of this document. 1 Based on the Closing Price per Ordinary Share on 10 June 2014 (being the latest practicable date prior to publication of this document). 43 The ACM Sharesave Scheme All outstanding options under the ACM Sharesave Scheme ("SAYE Options") which are not already exercisable will vest and become capable of exercise on the date the Court sanctions the Scheme. Participants will be offered the opportunity to exercise their SAYE Options conditional on the Court sanctioning the Scheme. Any such exercise of any SAYE Option shall not take effect until the date the Court sanctions the Scheme. If the Court does not, for any reason, sanction the Scheme then any purported exercise shall be deemed never to have taken place. Holders of five-year options pursuant to the SAYE Scheme will be offered a cash top-up equal to the amount required to put them in the same after-tax position as they would have been in had they continued to save for a further six month period after the date the Court sanctions the Scheme (as permitted by the rules of the ACM Sharesave Scheme). All subsisting SAYE Options will lapse on the date falling six months after the Court sanctions the Scheme. Participants in the ACM Sharesave Scheme will not be entitled to participate in the Mix & Match Facility in respect of SAYE Options which have not vested as at the date of this document. Participants in the ACM Sharesave Scheme who allow their SAYE Options to lapse will be able to receive the repayment of the amount saved under the SAYE savings contract.No SAYE bonus will be payable on any savings in such circumstances. The ACM Share Incentive Schemes will be terminated in due course following the Scheme becoming effective. A full explanation of the implications of the Scheme for ACM Share Incentive Scheme Participants and details of the actions they can take in respect of their outstanding options/awards will be set out in separate letters to ACM Share Incentive Scheme Participants to be despatched shortly after the date of this document. BRAEMAR GENERAL MEETING You will find set out at the end of this document a Notice of General Meeting convening a General Meeting to be held at 11.15 a.m. on 4 July 2014 (or, if later, as soon thereafter as the Braemar General Meeting has concluded or been adjourned) at the offices of Buchanan Communications at 107 Cheapside, London, EC2V6DN. The full text of the Notice of General Meeting is set out in Part 19 of this document. Resolutions 1 and 2 are proposed as ordinary resolutions. This means that, for each of those resolutions to be passed, more than half of the votes cast must be in favour of the resolution. Resolutions 3 and 4 are proposed as special resolutions. This means that, for each of those resolutions to be passed, at least three quarters of the votes cast must be in favour of the resolution. Assuming that the corresponding resolutions are passed at the Braemar Annual General Meeting, the authorities granted under resolutions 2, 3 and 4 will be a renewal of the previous authorities conferred on the Directors at that annual general meeting. The Directors believe it is appropriate to increase the Directors' authorities in these regards to reflect the Enlarged Share Capital. The Company is calling the Braemar General Meeting on less than 21 days' notice as permitted by the enabling resolution passed at the Company's annual general meeting held on 19 June 2013. The Company considers doing so to be merited by the business of the meeting and considers proceeding to Admission and completion of the Merger as soon as possible and minimising the risk of events arising which may result in the Merger not proceeding, to be to the advantage of Shareholders as a whole. Resolution 1 Resolution 1, which will be proposed as an ordinary resolution, proposes that: (a) the Braemar Restricted Share Plan be approved; (b) the Merger be approved and the Directors be authorised to implement the Merger; and (c)the Directors be authorised to allot the New Ordinary Shares in connection with the Merger up to an aggregate nominal amount of £832,391.60 (representing, in aggregate, 8,323,916 New Ordinary Shares). 44 The authority represents approximately 38 per cent. of the total issued ordinary share capital of Braemar as at 10June 2014 (being the latest practicable date prior to the publication of this document). If the resolution is passed, this authority will expire on 30 November 2014 (unless previously revoked or varied by Braemar in general meeting). Resolution 2 Resolution 2 will be proposed as an ordinary resolution. The authority in resolution 2, which is subject to the Scheme becoming effective (or, as the case may be, a Takeover Offer becoming or being declared wholly unconditional), will allow the Directors to allot new shares and grant rights to subscribe for, or convert other securities into, shares up to a nominal value of £1,000,169, which is equivalent to approximately 33 per cent. of the Enlarged Share Capital (excluding treasury shares). As at 12 June 2014, Braemar held no treasury shares. Assuming that the corresponding resolution is passed at the Braemar Annual General Meeting, this authority will be a renewal of the previous authority conferred on the Directors at that annual general meeting. This authority is without prejudice to the authority conferred on the Directors by resolution 1 above. In addition, the Directors will be allowed to allot new shares and grant rights to subscribe for, or convert other securities into, shares only in connection with a rights issue up to a further nominal value of £1,000,169, which is equivalent to approximately 33 per cent. of the Enlarged Share Capital (excluding treasury shares). This is in line with UK corporate governance guidelines. There are no present plans to undertake a rights issue or to allot new shares other than in connection with the Merger (see resolution 1 above). The authority is considered desirable in order to have the maximum flexibility permitted by corporate governance guidelines to respond to market developments and to enable allotments to take place to finance business opportunities as they arise. If resolution 2 is passed, this authority will expire on the earlier of the conclusion of Braemar's annual general meeting in 2015 and the date which is 15 months after the date of the Braemar General Meeting. Resolution 3 Resolution 3 will be proposed as a special resolution. The authority in resolution 3, which is subject to the Scheme becoming effective (or, as the case may be, a Takeover Offer becoming or being declared wholly unconditional) and the passing of resolution 2, will empower the Directors to allot ordinary shares in the capital of the Company for cash on a non-pre-emptive basis: (a) in connection with a rights issue or other pro-rata offer to existing shareholders; or (b) otherwise than in connection with a rights issue, up to a maximum nominal value of £150,025 (representing approximately five per cent. of the Enlarged Share Capital (excluding treasury shares) of the Company). Assuming that the corresponding resolution is passed at the Braemar Annual General Meeting, the authority in resolution 3 will be a renewal of the previous authority conferred on the Directors at that annual general meeting and is considered to be appropriate in order to allow flexibility to make small issues of shares for cash as suitable opportunities arise. If resolution 3 is passed, this authority will expire on the earlier of the conclusion of Braemar's annual general meeting in 2015 and the date which is 15 months after the date of the Braemar General Meeting. Resolution 4 Resolution 4 will be proposed as a special resolution. The authority in resolution 4, which is subject to the Scheme becoming effective (or, as the case may be, a Takeover Offer becoming or being declared wholly unconditional), will allow the Directors to make market purchases of up to 3,000,507 Ordinary Shares, being approximately 10 per cent. of the Enlarged Share Capital (excluding treasury shares) and sets minimum and maximum prices. This authority will expire at the conclusion of the next annual general meeting of the Company. Assuming that the corresponding resolution is passed at the Braemar Annual General Meeting, the authority in resolution 4 will be a renewal of the previous authority conferred on the Directors at that annual general meeting. 45 The Directors have no present intention of exercising the authority to purchase the Company's ordinary shares but will keep the matter under review, taking into account the financial resources of the Company, the Company's share price and future funding opportunities. The authority will be exercised only if the Directors believe that to do so would result in an increase in earnings per share and would be in the interests of shareholders generally. Any purchases of ordinary shares would be by means of market purchases through the London Stock Exchange. Listed companies purchasing their own shares are allowed to hold them in treasury as an alternative to cancelling them. No dividends are paid on shares whilst held in treasury and no voting rights attach to treasury shares. IRREVOCABLE UNDERTAKINGS AND LOCK IN COMMITMENTS Irrevocable undertakings in respect of ACM Ordinary Shares Braemar has received irrevocable undertakings from each of the ACM Directors to vote in favour of the Scheme at the ACM Court Meeting and to vote in favour of the ACM Special Resolutionto be proposed at the ACM General Meeting, in respect of a total of 3,652,284ACM Ordinary Shares, representing approximately 18.8 per cent. of the ordinary share capital of ACM in issue on 10 June 2014 (being the latest practicable date prior to the publication of this document). Braemar has also received, in aggregate, other irrevocable undertakings to vote, or to procure to vote, in favour of the Scheme at the ACM Court Meeting and to vote in favour of the ACM Special Resolutionto be proposed at the ACM General Meeting in respect of 5,453,029ACM Ordinary Shares, representing approximately 28.0 per cent. of the ordinary share capital of ACM in issue on 10 June 2014 (being the latest practicable date prior to the publication of this document). In aggregate, therefore, irrevocable undertakings to vote in favour of the Scheme at the ACM Court Meeting and the ACM Special Resolution to be proposed at the ACM General Meeting have been received in respect of a total of 9,105,313ACM Ordinary Shares, representing approximately 46.8 per cent. of the ordinary share capital of ACM in issue on 10 June 2014 (being the latest practicable date prior to the publication of this document). The ACM Directors and certain of the ACM Senior Employees have irrevocably undertaken to elect to take no more than 20 per cent. of their consideration under the Merger in the form of cash under the Mix and Match Facility. Irrevocable undertakings and undertaking in respect of Ordinary Shares Braemar has received irrevocable undertakings from each of the Braemar Directors who hold Ordinary Shares to vote in favour of all of the resolutions to be proposed at the Braemar General Meeting in respect of a total of 725,133 Ordinary Shares, representing approximately 3.3 per cent. of the ordinary share capital of Braemar in issue on 10 June2014(being the latest practicable date prior to the publication of this document). Braemar has received an irrevocable undertaking from Chelverton Asset Management, an institutional shareholder who holds 925,000 Ordinary Shares, representing approximately 4.3 per cent. of the ordinary share capital of Braemar in issue on 10 June 2014 (being the latest practicable date prior to publication of this document), to vote in favour of all the resolutions to be proposed at the Braemar General Meeting. Braemar has also received an undertaking from Majedie Asset Management, an institutional shareholder who holds 1,381,275 Ordinary Shares, representing approximately 6.4 per cent. of the ordinary share capital of Braemar in issue on 10June 2014 (being the latest practicable date prior to publication of this document), to use reasonable endeavours to vote in favour of all the resolutions to be proposed at the Braemar General Meeting. Braemar has also received an irrevocable undertaking from Alan Marsh (Braemar's former Chief Executive) to vote in favour of the shareholder resolutions to be proposed at the Braemar General Meeting, in respect of a total of 1,038,029 Ordinary Shares, representing approximately 4.8 per cent. of the ordinary share capital of Braemar in issue on 10 June 2014 (being the latest practicable date prior to the publication of this document). 46 In aggregate therefore, irrevocable undertakings and an undertaking to vote in favour of all the shareholder resolutions to be proposed at the Braemar General Meeting have been received in respect of a total of 4,069,437 Ordinary Shares, representing approximately 18.8 per cent. of the ordinary share capital of Braemar in issue on 10June 2014 (being the latest practicable date prior to publication of this document). Lock in commitments The ACM Directors and certain of the ACM Senior Employees have agreed not to dispose of their shareholding in the Enlarged Company (as at completion of the Merger) without the prior consent of Braemar, other than in certain agreed circumstances, for a period of one year from the Effective Date. OFFER RELATED ARRANGEMENTS Confidentiality Agreement Braemar and ACM entered into a confidentiality agreement on 29January 2014 pursuant to which each of Braemar and ACM has undertaken to keep confidential certain information relating to the other party and not to disclose it to third parties (other than to permitted disclosees) unless required by law or regulation. These confidentiality obligations terminate two years after the date of the confidentiality agreement. New Credit Agreement Braemar and certain of its UK subsidiaries have entered into the New Credit Agreement with RBS under which RBS has granted, amongst other things, a secured term loan facility and revolving facility for a maximum principal amount of £15m. This facility is only available to Braemar and may be used towards the cash consideration payable by Braemar to Scheme Shareholders under the Scheme and related Merger costs. Further details of the New Credit Agreement are set out in Part 17(Additional Information) of this document. ACTION TO BE TAKEN IN RESPECT OF THE BRAEMAR GENERAL MEETING You will find enclosed with this document a Form of Proxy for use at the Braemar General Meeting. Whether or not you intend to be present at the Braemar General Meeting in person, it is important that you complete and return the Form of Proxy in accordance with the instructions printed on it to Capita Registrars, The Registry, 34 Beckenham Road, Beckenham, Kent BR3 4TU, so as to arrive no later than 11.15 a.m. on 2 July 2014. As an alternative to completing a hard copy proxy form, you can appoint a proxy electronically by logging into www.capitashareportal.com. You may also submit your proxies electronically using your investor code detailed on the Form of Proxy. If you hold Ordinary Shares in CREST, you may also appoint a proxy by completing and transmitting a CREST Proxy Instruction to Braemar's agent (ID RA10), in accordance with the procedures set out in Part 19 of this document, so that it is received by no later than 11.15 a.m. on 2 July 2014. Completion and return of the Form of Proxy will not preclude you from attending the Braemar General Meeting in person, if you so wish and are entitled. RISKS AND FURTHER INFORMATION Attention is drawn to the risks and additional information contained in the "Summary", "Risk Factors" and "Additional Information" sections of this document. Recipients of this document are advised to read the whole of this document and not rely only on the summary information presented in the "Summary" section of this document. ACM BOARD RECOMMENDATION The ACM Board has recommended to ACM Shareholders that ACM Shareholders vote in favour of the Scheme at the ACM Court Meeting and vote in favour of the ACM Special Resolutions to be proposed at the ACM General Meeting as they have irrevocably undertaken to do (or procure to be done) in respect of their own beneficial holdings of 3,652,284ACM Ordinary Shares representing, in aggregate, approximately 18.8 per cent. of the ordinary share capital of ACM in issue on 10 June 2014 (being the latest practicable date prior to publication of this document). BRAEMAR BOARD RECOMMENDATION The Braemar Board consider that the Proposals and the Resolutions are in the best interests of the Shareholders as a whole. The Board unanimously recommends that Shareholders vote in favour of all the Resolutions to be proposed at the Braemar General Meeting, as they have irrevocably undertaken to do in respect of their own beneficial holdings, as set out below. The Directors have undertaken to vote in favour of the Resolutions to be proposed at the Braemar General Meeting in respect of 725,133 Ordinary Shares representing, in aggregate, 3.3 per cent. of the existing share capital of Braemar as at 10 June 2014 (being the latest practicable date prior to publication of this document). Yours faithfully, Sir Graham Hearne CBE Chairman 47 PART 8 TERMS AND CONDITIONS OF THE MERGER Part A: The Conditions 1. The Merger will be conditional upon the Scheme becoming unconditional and becoming Effective, subject to the Code, by not later than 30 November 2014 or such later date (if any) as Braemar and ACM may, with the consent of the Panel, agree and (if required) the Court may allow. 2. The Scheme will be conditional upon: (a) the approval of the Scheme by a majority in number representing 75 per cent. or more in value of the Scheme Shareholders entitled to vote and present and voting, either in person or by proxy, at the ACMCourt Meeting (and at any separate class meeting which may be required by the Court or at any adjournment of any such meeting); (b) all resolutions in connection with, or necessary to approve and implement the Scheme and Capital Reduction, as set out in the notice of the ACM General Meeting, being duly passed at the ACM General Meeting or at any adjournment of that meeting; (c) any resolution or resolutions of Braemar Shareholders required to: (i) approve, effect and implement the Merger and (ii) confer authorities for the issue and allotment of the New Ordinary Shares to be issued in connection with the Merger, being duly passed at the Braemar General Meeting (or at any adjournment of that meeting) in each case by the requisite majority of Braemar Shareholders; (d) the sanction of the Scheme and the confirmation of the Capital Reduction (in either case without modification, or with such modifications as are agreed by Braemar and ACM) by the Court and: (a) an office copy of the Court Order and the statement of capital attached thereto being delivered for registration to the Registrar of Companies and (b) if so ordered in order to take effect, the registration of the Court Order effecting the Capital Reduction and the statement of capital attached thereto by the Registrar of Companies; and 48 (e) the UK Listing Authority having acknowledged to Braemar or its agent (and such acknowledgement not having been withdrawn) that the application for the admission of the New Ordinary Shares to the Official List with a premium listing has been approved and (after satisfaction of any conditions to which such approval is expressed to be subject ("listing conditions")) will become effective as soon as a dealing notice has been issued by the FCA and any listing conditions having been satisfied and (ii) the London Stock Exchange having acknowledged to Braemar or its agent (and such acknowledgement not having been withdrawn) that the New Ordinary Shares will be admitted to trading. 3. In addition, subject as stated in Part B of this Part 8 and to the requirements of the Panel, the Merger will be conditional upon the following conditions and, accordingly, the Court Orders will not be delivered to the Registrar of Companies unless such conditions have been satisfied or, where relevant, waived in writing: (a) no Third Party having intervened, and there not being outstanding any statute, regulation or order that would: (i) make the Merger, its implementation or the acquisition or the proposed acquisition by Braemar or any member of the Wider Braemar Group of any shares or other securities in, or control or management of, ACM or any member of the Wider ACM Group void, illegal or unenforceable in any jurisdiction, or otherwise directly or indirectly restrain, prevent, prohibit, restrict, delay or otherwise materially adversely interfere with the same or impose additional conditions or obligations with respect to the Merger (or its implementation) or such acquisition, or otherwise impede, challenge or interfere with the Merger (or its implementation) or such acquisition, or require material adverse amendment to the terms of the Merger or the acquisition or proposed acquisition of any ACM Ordinary Shares or the acquisition of control or management of ACM or any member of the Wider ACM Group by Braemar or any member of the Wider Braemar Group; (ii) materially limit or delay the ability of any member of the Wider Braemar Group or any member of the Wider ACM Group to acquire or to hold or to exercise effectively, directly or indirectly, all or any rights of ownership in respect of shares or other securities (or the equivalent) in, or to exercise voting or management control over, any member of the Wider ACM Group or any member of the Wider Braemar Group, as the case may be, taken as a whole; (iii) require, prevent or materially delay any divestiture or alter the terms envisaged for any proposed divestiture by any member of the Wider Braemar Group of any shares or other securities in ACM or any member of the Wider ACM Group (in any case to an extent which is or reasonably likely to be material in the context of the Wider Braemar Group or the Wider ACM Group, as the case may be, taken as a whole); (iv) require, prevent or materially delay any divestiture or alter the terms envisaged for any proposed divestiture by any member of the Wider Braemar Group or by any member of the Wider ACM Group of all or any part of their respective businesses, assets or properties or limit the ability of any of them to conduct all or any part of their respective businesses or to own or control any of their respective assets or properties or any part thereof (in any case to an extent which is or is reasonably likely to be material in the context of the Wider Braemar Group or the Wider ACM Group, as the case may be, taken as a whole); (v) other than in connection with the implementation of the Merger, require any member of the Wider Braemar Group or of the Wider ACM Group to subscribe for or acquire, or to offer to subscribe for or acquire, any shares or other securities (or the equivalent) or interest in any member of the Wider ACM Group or the Wider Braemar Group; (vi) materially limit the ability of any member of the Wider Braemar Group or of the Wider ACM Group to integrate or co-ordinate its business, or any part of it, with the businesses or any part of the businesses of any other member of the Wider Braemar Group and/or of the Wider ACM Group in each case in a manner which is material in the context of the Merger, or as the case may be, in the context of the Wider Braemar Group or the Wider ACM Group, as the case may be, taken as a whole; 49 (vii) result in any member of the Wider Braemar Group or the Wider ACM Group ceasing to be able to carry on business under any name under which it presently does so (in any case to an extent which is material in the context of the Wider Braemar Group or the Wider ACM Group, as the case may be, taken as a whole); or (viii) otherwise adversely affect the business, assets, profits, financial or trading position or prospects of any member of the Wider Braemar Group to a material extent, or, of the Wider ACM Group, taken as a whole, to a material extent; and (ix) all applicable waiting and other time periods during which any such Third Party could decide to take, institute, implement or threaten such actions, proceedings, suit, investigation, enquiry or reference or take any other step under any applicable legislation or regulation of any relevant jurisdiction having expired, lapsed or been terminated (as the case may be); (b) all material notifications, filings and/or applications which are necessary having been made, all appropriate waiting and other time periods (including any extensions of such waiting and other time periods) under any applicable legislation or regulation of any relevant jurisdiction having expired, lapsed or terminated (as appropriate) and all statutory or regulatory obligations in any relevant jurisdiction having been complied with, in each case in connection with the Merger or the acquisition or proposed acquisition of any shares or other securities in, or control of, ACM or any other member of the Wider ACM Group by any member of the Wider Braemar Group or the carrying on by any member of the Wider ACM Group of its business; (c) all authorisations which are necessary in any relevant jurisdiction for or in respect of the Merger (or its implementation) or the acquisition or proposed acquisition of any shares or other securities in, or control or management of, ACM or any other member of the Wider ACM Group by Braemar or any member of the Wider Braemar Group or the carrying on by any member of the Wider ACM Group of its business having been obtained, in terms and in a form satisfactory to Braemar from all appropriate Third Parties or from any persons or bodies with whom any member of the Wider Braemar Group or any member of the Wider ACM Group has entered into contractual arrangements and such authorisations together with all authorisations necessary for any member of the Wider ACM Group to carry on its business remaining in full force and effect, and there being no notice or other intimation of any intention to revoke, suspend, restrict, modify or not to renew any of the same having been made in connection with the Merger or any other matter directly, or indirectly, arising from the Merger (or its implementation), in each case where the absence of such authorisation would have a material adverse effect on the Wider ACM Group or the Wider Braemar Group taken as a whole and all necessary statutory or regulatory obligations in any relevant jurisdiction having been complied with; (d) save as Disclosed, there being no provision of any arrangement, agreement, lease, licence, permit, franchise or other instrument to which any member of the Wider ACM Group, or the Wider Braemar Group, as appropriate, is a party, or by or to which any such member or any of its assets is or may be bound, entitled or subject, or any circumstance, which, in each case as a consequence of the Merger (or its implementation) or of the resignation of a Braemar Director or the acquisition or proposed acquisition by Braemar or any member of the Wider Braemar Group or otherwise of any shares or other securities (or the equivalent) in, or control or management of, ACM or any other member of the Wider ACM Group, could reasonably be expected to result in, in any case to an extent which is or would be material in the context of the Wider ACM Group or the Wider Braemar Group, as appropriate, in each case taken as a whole: (i) any monies borrowed by or any other indebtedness or liabilities (actual or contingent) of, or any grant available to, any member of the Wider ACM Group, or the Wider Braemar Group, as appropriate, being or becoming repayable or being capable of being declared repayable immediately or prior to their or its stated maturity or the ability of any member of the Wider ACM Group, or the Wider Braemar Group, as appropriate, to borrow monies or incur any indebtedness being withdrawn or inhibited or becoming capable of being withdrawn or inhibited; 50 (ii) the creation or enforcement of any mortgage, charge or other security interest over the whole or any part of the business, property, assets or interests of any member of the Wider ACM Group or the Wider Braemar Group, as appropriate, or any such mortgage, charge or other security interest (wherever and whenever created, arising or having arisen) becoming enforceable; (iii) any such arrangement, agreement, lease, licence, permit, franchise or instrument, or the rights, liabilities, obligations or interests of any member of the Wider ACM Group, or the Wider Braemar Group, as appropriate, thereunder, being, or becoming capable of being, terminated or adversely modified or affected or any adverse action being taken or arising thereunder or any onerous obligation or liability arising thereunder; (iv) any asset or interest of any member of the Wider ACM Group or any asset the use of which is enjoyed by any member of the Wider ACM Group being or falling to be disposed of or charged or ceasing to be available to any member of the Wider ACM Group or any right arising under which any such asset or interest could be required to be disposed of or charged or could cease to be available to any member of the Wider ACM Group otherwise than in the ordinary course of business; (v) the creation or assumption of any liabilities (actual or contingent) by any member of the Wider ACM Group, or the Wider Braemar Group, as appropriate, other than in the ordinary course of business; (vi) the rights, liabilities, obligations or interests of any member of the Wider ACM Group, or the Wider Braemar Group, as appropriate, under any such arrangement, agreement, lease, licence, permit, franchise or other instrument or the interests or business of any such member in or with any other person, firm, company or body (or any agreements or arrangements relating to any such interests or business) being terminated, adversely modified or affected; (vii) the financial or trading position or the value or the profits of ACM or of any member of the Wider ACM Group, or the Wider Braemar Group, as appropriate, being prejudiced or adversely affected; (viii) the creation of any liability (actual or contingent) by any member of the Wider ACM Group, or the Wider Braemar Group, as appropriate; or (ix) any member of the Wider ACM Group, or the Wider Braemar Group, as appropriate, being required to acquire or repay any shares in and/or indebtedness of any member of the Wider ACM Group owned by or owed to any third party, and no event having occurred which, under any provision of any such arrangement, agreement, lease, license, permit, franchise or other instrument to which any member of the Wider ACM Group, or the Wider Braemar Group, as appropriate, is a party, or by or to which any such member or any of its assets may be found entitled or subject, could result in any of the events or circumstances which are referred to in paragraphs (i) to (ix) of this condition 3(d) in any case to an extent which is or would be material in the context of the Wider ACM Group as a whole; (e) save as Disclosed, no member of the Wider ACM Group since 30 September 2013, or the Wider Braemar Group since 28 February 2014, as appropriate, having: (i) issued or agreed to issue, or authorised or proposed or announced its intention to authorise or propose the issue of, additional shares or securities of any class, or securities convertible into or exchangeable for, or rights, warrants or options to subscribe for or acquire, any such shares or convertible securities (save as between ACM and wholly-owned subsidiaries of ACM, between Braemar and wholly-owned subsidiaries of Braemar); (ii) purchased or redeemed or repaid or proposed the purchase, redemption or repayment of any of its own shares or other securities (or the equivalent) or reduced or, save in respect of the matters mentioned in sub-paragraph (i) above made or authorised any other change to any part of its share capital other than pursuant to the implementation of the Merger; 51 (iii) recommended, declared, paid or made or proposed to recommend, declare, pay or make any bonus issue, dividend or other distribution, whether payable in cash or otherwise save for the ACM Second Interim Dividend, the Braemar Final Dividend and any dividend ("Permitted Dividend") declared before the Effective Date by any wholly-owned subsidiary of ACM or Braemar to ACM or Braemar or any of their respective wholly-owned subsidiaries; (iv) save for transactions between ACM or Braemar and their respective wholly-owned subsidiaries or between such wholly-owned subsidiaries, made, authorised, proposed or announced an intention to make, propose or authorise any change in its loan capital; (v) save for transactions between ACM or Braemar and their respective wholly-owned subsidiaries or between such wholly-owned subsidiaries merged with, demerged or acquired any body corporate, partnership or business or acquired or disposed of or transferred, mortgaged or charged or created any security interest over any material assets or any right, title or interest in any material assets (including shares in any undertaking and trade investments) or authorised, proposed or announced the same; (vi) issued, authorised or proposed or announced an intention to authorise or propose the issue of, or made any change in or to, any debentures or, other than trade credit incurred in the ordinary course of business, incurred or increased any indebtedness or liability (actual or contingent) except as between ACM or Braemar and any of their respective wholly owned subsidiaries or between such subsidiaries, which in any case is material in the context of the Wider ACM Group taken as a whole or the Wider Braemar Group taken as a whole, as appropriate; (vii) entered into, varied, authorised, proposed or announced an intention to enter into or vary any contract, agreement, transaction, arrangement or commitment (whether in respect of capital expenditure or otherwise) which: (A) is of a long term, onerous or unusual nature or magnitude or which involves or is or is reasonably likely to involve an obligation of such a nature or magnitude; (B) restricts or could reasonably be expected to restrict the business of any member of the Wider ACM Group or the Wider Braemar Group; or (C) is other than in the ordinary course of business, and which is, in any such case, material in the context of the Wider ACM Group taken as a whole or the Wider Braemar Group, taken as a whole, as appropriate; (viii) entered into, implemented, effected or authorised any merger, demerger, reconstruction, amalgamation, scheme, commitment or other transaction or arrangement in respect of itself or another member of the Wider ACM Group or the Wider Braemar Group; (ix) entered into or varied or made an offer (which remains open for acceptance) to vary the terms of any contract, agreement, commitment or arrangement with any of the directors or senior executives of any member of the Wider ACM Group or the Wider Braemar Group, as appropriate, or changed or entered into any commitment to change the terms of any of the ACM Share Schemes, as appropriate, save for salary increases and bonuses not resulting in total annual remuneration of any individual exceeding the immediately preceding year's remuneration by more than three per cent. or other bonuses or variations of terms in the ordinary course of business which are not material in the context of the Wider ACM Group taken as a whole; (x) taken any corporate action or had any step, application, filing in court, notice or legal proceedings started, served, instituted or threatened against it or petition presented or order made for its winding-up (voluntarily or otherwise), dissolution or reorganisation or for the appointment of a receiver, administrator, administrative receiver, trustee or similar officer of all or any material part of its assets and revenues or any analogous proceedings in any jurisdiction which in any case is material in the context of the Wider ACM Group taken as a whole; 52 (xi) been unable, or admitted in writing that it is unable, to pay its debts or having stopped or suspended (or threatened to stop or suspend) payment of its debts generally or having entered into or taken steps to enter into a moratorium, composition, compromise or arrangement with its creditors in respect of its debts or ceased or threatened to cease carrying on all or a substantial part of its business; (xii) waived, settled or compromised any claim (other than in the ordinary and usual course of business) to an extent which is material in the context of the Wider ACM Group taken as a whole or the Wider Braemar Group, taken as a whole, as appropriate; (xiii) terminated or varied the terms of any agreement or arrangement between any member of the Wider ACM Group or the Wider Braemar Group, as appropriate, and any other person in a manner which would or might reasonably be expected to have a material adverse effect on the financial position or prospects of the Wider ACM Group or the Wider Braemar Group, as appropriate; (xiv) made any alteration to its articles of association other than as required to implement the Merger; (xv) put in place any pension schemes for its directors, employees or their dependants or made or agreed or consented to any change to: (A) the terms of the trust deeds constituting the pension schemes (if any) established for its directors, employees or their dependants; or (B) the benefits which accrue, or to the pensions which are payable, thereunder; or (C) the basis on which qualification for, or accrual or entitlement to, such benefits or pensions are calculated or determined; or (D) the basis upon which the liabilities (including pensions) of such pension schemes are funded or made, or agreed or consented to any change to the trustees involving the appointment of a trust corporation; (xvi) proposed, agreed to provide or modified the terms of any share option scheme, incentive scheme or other benefit relating to the employment or termination of employment of any person employed by the Wider ACM Group or the Wider Braemar Group, as appropriate, in a manner which is material in the context of the Wider ACM Group taken as a whole or the Wider Braemar Group, taken as a whole, as appropriate; or (xvii) entered into any contract, agreement, commitment or arrangement or passed any resolution or made any offer (which remains open for acceptance) or proposed or announced any intention with respect to any of the transactions, matters or events referred to in this condition (e); (f) since 30 September 2013 in relation to the Wider ACM Group and since 28 February 2014 in relation to the Wider Braemar Group, save as Disclosed: (i) no adverse change or deterioration having occurred in the business, assets, financial or trading position or profits or prospects of any member of the Wider ACM Group or the Wider Braemar Group, as appropriate, which in any case is material in the context of the Wider ACM Group taken as a whole; (ii) no litigation, arbitration proceedings, prosecution or other legal proceedings to which any member of the Wider ACM Group is or may become a party (whether as plaintiff, defendant or otherwise) having been threatened, announced, implemented or instituted by or against or remaining outstanding against or in respect of any member of the Wider ACM Group or the Wider Braemar Group, as appropriate, which in any case is material in the context of the Wider ACM Group taken as a whole or the Wider Braemar Group, taken as a whole, as appropriate; 53 (iii) no enquiry or investigation by, or complaint or reference to, any Third Party having been threatened, announced, implemented, instituted by or against or remaining outstanding against or in respect of any member of the Wider ACM Group which in any such case might reasonably be expected to be material in the context of the Wider ACM Group taken as a whole; (iv) no contingent or other liability having arisen or become apparent to any member of the Braemar Group or increased which might reasonably be expected to adversely affect any member of the Wider ACM Group which is material in the context of the Wider ACM Group taken as a whole and no contingent or other liability having arisen or become apparent to any member of the ACM Group or increased which might reasonably be expected to adversely affect any member of the Wider Braemar Group which is material in the context of the Wider Braemar Group, taken as a whole; (v) no claim being made and no circumstance having arisen which might reasonably be expected to lead to a claim being made under the insurance of any member of the Wider ACM Group or the Wider Braemar Group, as appropriate, where such claim would not be covered by such insurance and where such claim is material in the context of the Wider ACM Group taken as a whole or the Wider Braemar Group, taken as a whole, as appropriate; and (vi) no steps having been taken which are reasonably likely to result in the withdrawal, cancellation or termination or modification of any licence, permit or consent held by any member of the Wider ACM Group which is necessary for the proper carrying on by such member of its business and which is material in the context of the Wider ACM Group or the Wider Braemar Group, as appropriate; (g) Braemar not having discovered (other than to the extent Disclosed): (i) that any financial or business or other information concerning the Wider ACM Group disclosed at any time by or on behalf of any member of the Wider ACM Group, whether publicly, to any member of the Wider Braemar Group or otherwise, is materially misleading or contains any material misrepresentation of fact or omits to state a fact necessary to make any information contained therein not materially misleading; (ii) that any member of the Wider ACM Group is subject to any liability (actual or contingent) which is material in the context of the Wider ACM Group taken as a whole; or (iii) any information which affects the import of any information disclosed to Braemar at any time by or on behalf of any member of the Wider ACM Group to an extent which is material and adverse in the context of the Wider ACM Group taken as a whole; (h) save as Disclosed, Braemar not having discovered that: (i) any past or present member of the Wider ACM Group has failed to comply with any applicable legislation, regulations or common law of any jurisdiction or any notice, order or requirement of any Third Party with regard to the use, treatment, handling, storage, transport, release, disposal, discharge, presence, spillage, leak or emission of any waste or hazardous or harmful substance or any substance likely to impair the environment or harm human or animal health, or otherwise relating to environmental matters or the health and safety of any person, or that there has otherwise been any such use, treatment, handling, storage, transport, release, disposal, discharge, presence, spillage, leak or emission (whether or not the same constituted non-compliance by any person with any legislation, regulations or law and wherever the same may have taken place) which, in any case, would be reasonably likely to give rise to any liability (whether actual or contingent) or cost on the part of any member of the Wider ACM Group which in any case is material in the context of the Wider ACM Group taken as a whole; or 54 (ii) there is, or is reasonably likely to be, any obligation or liability, whether actual or contingent, to make good, repair, reinstate, remedy or clean up any property now or previously owned, occupied, operated or made use of or controlled by any past or present member of the Wider ACM Group or any other property or controlled waters under any environmental legislation, regulation, common law, notice, circular, order or other lawful requirement of any relevant authority or Third Party in any jurisdiction or otherwise which in any case is material in the context of the Wider ACM Group taken as a whole; (i) ACM not having discovered (other than to the extent Disclosed): (i) that any financial or business or other information concerning the Wider Braemar Group disclosed at any time by or on behalf of any member of the Wider Braemar Group, whether publicly, to any member of the Wider ACM Group or otherwise, is materially misleading or contains any material misrepresentation of fact or omits to state a fact necessary to make any information contained therein not materially misleading; (ii) that any member of the Wider Braemar Group is subject to any liability (actual or contingent) which is material in the context of the Wider Braemar Group taken as a whole; or (iii) any information which affects the import of any information disclosed to ACM at any time by or on behalf of any member of the Wider Braemar Group to an extent which is material and adverse in the context of the Wider Braemar Group taken as a whole; or (j) save as Disclosed, ACM not having discovered that: (i) any past or present member of the Wider Braemar Group has failed to comply with any applicable legislation, regulations or common law of any jurisdiction or any notice, order or requirement of any Third Party with regard to the use, treatment, handling, storage, transport, release, disposal, discharge, presence, spillage, leak or emission of any waste or hazardous or harmful substance or any substance likely to impair the environment or harm human or animal health, or otherwise relating to environmental matters or the health and safety of any person, or that there has otherwise been any such use, treatment, handling, storage, transport, release, disposal, discharge, presence, spillage, leak or emission (whether or not the same constituted non-compliance by any person with any legislation, regulations or law and wherever the same may have taken place) which, in any case, would be reasonably likely to give rise to any liability (whether actual or contingent) or cost on the part of any member of the Wider Braemar Group which in any case is material in the context of the Wider Braemar Group taken as a whole; or (ii) there is, or is reasonably likely to be, any obligation or liability, whether actual or contingent, to make good, repair, reinstate, remedy or clean up any property now or previously owned, occupied, operated or made use of or controlled by any past or present member of the Wider Braemar Group or any other property or controlled waters under any environmental legislation, regulation, common law, notice, circular, order or other lawful requirement of any relevant authority or Third Party in any jurisdiction or otherwise which in any case is material in the context of the Wider Braemar Group taken as a whole. Part B: Waiver of Conditions and further terms of the Merger and the Scheme 1. Subject to the requirements of the Panel or, if required, by the Court, Braemar reserves the right to waive all or any of the above conditions in paragraph 3 of Part A above, in whole or in part, except those conditions which relate to the Wider Braemar Group and ACM reserves the right to waive all or any of the above conditions in paragraph 3 of Part A above, except those conditions which relate to ACM or the Wider ACM Group. The Scheme will not become effective unless the Conditions have been fulfilled or (if capable of waiver) waived or where appropriate, have been determined by Braemar to be or remain satisfied by no later than the date referred to in condition 1 of Part A of this Part 8 (or such later date as Braemar, ACM, the Panel and, if required, the Court may allow). 55 2. Braemar shall be under no obligation to waive (if capable of waiver), to determine to be or remain satisfied or to treat as fulfilled any of the conditions in paragraphs 3(a) to 3(j) (inclusive) by a date earlier than the latest date of the fulfilment of that condition notwithstanding that the other conditions to the Merger may at such earlier date have been waived or fulfilled and that there are at such earlier date no circumstances indicating that any such conditions may not be capable of fulfilment. 3. Braemar reserves the right to elect (with ACM's consent in writing) to implement the Merger by way of a Takeover Offer (subject to the Panel's consent). In such event, such offer will be implemented on the same terms and conditions (subject to appropriate amendments, including (without limitation) an acceptance condition set at ninety per cent. (or such lower percentage (being more than 50 per cent.) as Braemar may decide (subject to the Panel's consent)) of the shares to which such offer relates), so far as applicable, as those which would apply to the Scheme. 4. ACM Ordinary Shares will be acquired pursuant to the Merger fully paid and free from all liens, charges, equitable interests, encumbrances, rights of pre-emption and any other rights and interests of any nature whatsoever and together with all rights now and hereafter attaching thereto, including voting rights and the right to receive and retain in full all dividends and other distributions (if any) declared, or made on or after the date of the commencement of the Offer Period, save the ACM Second Interim Dividend. 5. Under Rule 13.5 of the Code, Braemar may only invoke a condition to the Merger so as to cause the Merger not to proceed, to lapse or to be withdrawn where the circumstances which give rise to the right to invoke the condition are of material significance to Braemar in the context of the Merger. The conditions contained in paragraphs 1 and 2 of Part A of this Part 8 are not subject to this provision of the Code. 6. The Merger and the Scheme are and will be governed by English law and will be subject to the exclusive jurisdiction of the English courts. 7. The availability of the Merger to persons not resident in the United Kingdom may be affected by the laws of the relevant jurisdictions. Persons who are not resident in the United Kingdom should inform themselves about and observe any applicable requirements. Further details in relation to overseas shareholders will be contained in the Scheme Document. 8. The Merger is not being made, directly or indirectly, in, into or from, or by use of the mails of, or by any means of instrumentality (including, but not limited to, facsimile, e-mail or other electronic transmission, telex or telephone) of interstate or foreign commerce of, or of any facility of a national, state or other securities exchange of, any jurisdiction where to do so would violate the laws of that jurisdiction. 9. If any dividend (other than a Permitted Dividend or the ACM Second Interim Dividend) or other distribution or return of capital is proposed, declared, made, paid or becomes payable by ACM in respect of an ACM Ordinary Share on or after the date of the commencement of the Offer Period and prior to the Merger becoming Effective, Braemar reserves the right to reduce the value of the consideration payable for each ACM Ordinary Share under the Merger by up to the amount per ACM Ordinary Share of such dividend, distribution or return of capital except where the ACM Ordinary Share is or will be acquired pursuant to the Merger on a basis which entitles Braemar to receive the dividend and/or distribution and/or return of capital and to retain it. Braemar also reserves the right, with the consent of the Panel, to reduce the value of the consideration payable for each ACM Ordinary Share under the Merger and/or to adjust the merger ratio. Fractions of New Ordinary Shares will not be allotted or issued to Scheme Shareholders, but the entitlements of Scheme Shareholders will be rounded up or down (with 0.5 being rounded down) to the nearest whole number of New Ordinary Shares. The Merger will lapse if the Merger is referred to the Competition and Markets Authority (the "CMA") or, as the case may be, makes a reference initiating a Phase 2 investigation, or the European Commission either initiates proceedings under Article 6(1)(c) of Council Regulation (EC) 139/2004 (the "Regulation") or makes a referral to a competent authority of the United Kingdom under Article 9(1) of the Regulation and there is then a reference to the CMA (or, as the case may be, a Phase 2 investigation) before the date of the ACM Court Meeting. For the purpose of these conditions: (a) a Third Party shall be regarded as having "intervened" if it has instituted or implemented any action, proceeding, suit, investigation, enquiry or reference or has made or enacted any statute, regulation, decision, or order and "intervene" shall be construed accordingly; and (b) "Disclosed" shall mean: (i) in relation to information disclosed by ACM to Braemar, any information fairly disclosed in writing prior to the date hereof by or on behalf of ACM to Braemar, or its financial, accounting, taxation or legal advisers (specifically as Braemar's advisers in relation to the Merger); and (ii) in relation to information disclosed by Braemar to ACM, any information fairly disclosed in writing prior to the date hereof by or on behalf of Braemar to ACM, or its financial, accounting, taxation or legal advisers (specifically as ACM's advisers in relation to the Merger). 56 PART 9 INFORMATION ON THE BRAEMAR GROUP 1. INTRODUCTION Braemar is a public limited company incorporated in England and Wales and is the holding company of the Braemar Group. As at 10 June 2014 (being the last practicable date prior to publication of this document), Braemar had a market capitalisation of £112.8 million. Braemar is a leading international provider of broking, consultancy, technical, logistics and other services to the shipping, marine and energy industries. Braemar provides professional skills and advice to clients in the shipping and offshore energy markets. It does this through a global network of businesses most of which are branded under the Braemar name. Income is generated through commissions, project fees or charges on an hourly basis for its expertise. The business is organised into four divisions: Shipbroking (282 employees1); Technical (330 employees1); Logistics (223 employees1) and Environmental (55 employees1). In addition, four employees provide services across the four divisions. The business has global coverage with hubs in London, Singapore and Houston. Shipbroking:The Shipbroking division provides chartering (both spot and period), sale and purchase and consulting shipbroking services to international ship owners, charterers and financial institutions operating in the tanker, gas, chemicals, offshore, container and dry bulk markets.Shipbroking has offices in the United Kingdom, the United States of America, Norway, China, Australia, Singapore, India and Italy. Technical:This division provides a range of marine consulting and advisory services to clients operating in the energy, marine and insurance markets.This division operates as four distinct, but commonly branded, businesses often with overlapping markets and services.A summary of the services offered by the Technical division are as follows: • Braemar Adjusting:This business provides loss adjusting, risk assessment and dispute resolution services to the international insurance market in relation to the insurance of risks arising out of the energy (oil and gas), marine and power sectors.Braemar Adjusting has offices in the United Kingdom, the United States of America, Singapore, Canada, Brazil and Abu Dhabi. • Braemar Offshore:This business provides specialised marine and engineering consultancy services to the offshore oil and gas industry.The principal services provided by Braemar Offshore are the performance of pre-risk marine warranty surveys.Braemar Offshore has offices in Australia, China, India, Indonesia, Malaysia, Singapore, Thailand and Vietnam. • Braemar, incorporating The Salvage Association (also referred to as Braemar SA):This business provides marine consultancy and surveying services to clients operating in the shipping, energy, (oil and gas) and insurance markets.It has a network of offices in Asia, Europe and the United States of America that principally undertake hull and machinery damage surveys for the insurance industry. • Braemar Engineering:This business provides consultant marine engineering and naval architecture services to clients operating in the shipping and offshore oil and gas markets.Braemar Engineering has offices in the United Kingdom and the United States of America.It has a particular expertise in the design of ships for the transportation of liquefied natural gas (LNG). Logistics:The Logistics business, trading under the name of Cory Brothers, provides ship agency, freight forwarding and logistics services principally for ship owners and charterers from its bases in the United Kingdom, Singapore and the United States of America. Environmental:Trading as Braemar Howells, this business provides pollution response and environmental services primarily in the United Kingdom and Africa.It has earned an international reputation for its work for the insurance industry in handling containers from stricken vessels. 1 Average number of full time equivalent employees for the year ending 28 February 2014. 57 2. BACKGROUND AND HISTORY In 1972, Seascope Shipping Limited was formed as an independent private shipbroker. On 27 November 1997, Braemar (called Seascope Shipping Holdings PLC at the time) was admitted to the Official List (as operated at that time) and to trading on the London Stock Exchange. Braemar Shipbrokers Limited was formed in 1982 and Braemar Tankers Limited in 1987. Both companies were independent private shipbrokers specialising in sale and purchase and tanker chartering respectively. In March 2001 the Company acquired Braemar Shipbrokers Limited. Braemar Tankers Limited was acquired by the Company in October 2001. The acquisitions of Cory Brothers Shipping Agency, Seawise Australia and DV Howells (now named Braemar Howells) were effected in 2003, 2005 and 2006 respectively. In 2002 the Company changed its name to Braemar Seascope Group Plc and in 2007 to Braemar Shipping Services Plc. The acquistions of Falconer Bryan (now part of Braemar Technical Services), Steege Kingston (now also part of Braemar Technical Services), BMT Marine and Offshore Surveys (now trading as Braemar, Salvage Association) and Casbarian Engineering Inc. (now Braemar Casbarian Inc.) were effected in 2007, 2008, 2011 and 2011 respectively. 3. PRINCIPAL INVESTMENTS The table below shows the principal investments of the Braemar Group as of 28February 2014, unless indicated otherwise: Name Place of Incorporation Nature of Business %Heldby Braemar Braemar Seascope Limited* England&Wales Shipbroking 100% Braemar Seacope Valuations Limited* England & Wales Valuations 100% Braemar Seascope Pty Limited Australia Shipbroking 100% Braemar Seascope Pte Limited Singapore Shipbroking 100% Braemar Seascope India Private Limited* India Shipbroking 100% Cory Brothers Shipping Agency Limited England & Wales Ship agents 100% Fred. Olsen Freight Limited* England & Wales Ship agents 100% Braemar Technical Services (Engineering) Limited England & Wales Marine consultants 100% Braemar Technical Services Limited* England & Wales Marine consultants 100% Braemar Technical Services (Offshore) Pte Limited Nevis Marineconsultants 100% Braemar Technical Services Offshore Pte Limited* Singapore Marine consultants 100% Braemar Technical Services Engineering Pte Limited* Singapore Energyconsultants 100% Braemar Technical Services Offshore Sdn Bhd* Malaysia Marineconsultants 49% PT Braemar Technical Services Offshore* Indonesia Marine consultants 100% Braemar Technical Services Offshore Vietnam Co Limited* Vietnam Marine consultants 100% Braemar Technical Services Holdings Limited England & Wales Energyloss adjuster 100% Braemar Technical Services (Adjusting) Limited* England & Wales Energy loss adjuster 100% Braemar Technical Services (USA) Limited* United States Energy loss adjuster 100% Braemar Technical Services (Adjusting) Pte Limited* Singapore Energy loss adjuster 100% Braemar Technical Services (Canada) Limited* Canada Energy loss adjuster 100% Braemar Howells Limited England & Wales Environmental services 100% Braemar Casbarian Inc** United States Marine consultants 100%** Braemar Quincannon Ltd* England & Wales Shipbroking 50%** Braemar Quincannon Pte Limited Singapore Shipbroking 50%** * Undertakings indirectly held by Braemar. ** The Braemar Group sold its entire interest in the share capital of Braemar Casbarian Inc. on 18 March 2014. 58 4. PROPERTY, PLANT AND EQUIPMENT Property The Braemar Group's principal establishments are as follows: Property Use Tenure Lease Commencement Date Expiry date Currentrent per annum 1. Unit 10 Haven Exchange, Walton Avenue, Felixstowe, SuffolkIP112QE Office Leasehold 13 March 2009 13 March 2024 £218,500 plus VAT 2. Unit #08-01, 8th Storey, Great Eastern Centre at PT621K TS4, 1Pickering Street, Singapore 048659 Office Leasehold 1 December 2010 30November 2015 S$988,563.60 3. Part first floor of Marlow House, Lloyds Avenue, London EC3 (the building including 4, 6 and 8 Northumberland Alley and the site of the former roadway known as Back Alley, London EC3) Office Leasehold 22 December 2010 21 December 2020 £161,815.50 plus VAT 4. 3rd Floor, 11-13 Crosswall and 33-43 (Odd) Vine Street, LondonEC3 Office Leasehold 12 July 2012 24December 2020 £79,800 plus VAT 5. Suite 900, Ninth Floor, Brookhollow Central I, 2800 North Loop West, Houston, Texas 77092 Office Leasehold 1 September 2014* 31 December 2021 US$181,288 6. 35 Cosway Street, London,NW15BT Head Office Leasehold 7 April 1983 6 April 2082 £100 * Date on which this term commences Plant and Equipment The Braemar Group has no material plant and equipment. 5. INFORMATION ON THE BOARD AND SENIOR MANAGEMENT OF BRAEMAR The Board The Directors are responsible for the management of the day-to-day affairs of Braemar and its overall supervision, including compliance with the Corporate Governance Code. The Directors are as follows: Sir Graham Hearne CBE (Non-Executive Chairman), a solicitor and formerly Chairman of Enterprise Oil plc and Catlin Group Limited. Sir Graham Hearne CBE is currently a non-executive director of Rowan Companies plc and Genel Energy plc. Sir Graham has been a director of the Company since 7October 1999. James Kidwell (Chief Executive Officer), a chartered accountant and formerly Finance Director of Boosey& Hawkes Music Publishers Limited and Group Financial Controller of Carlton Communications plc. Mr Kidwell was the Finance Director of Braemar from 2002 until his appointment as Chief Executive in June 2012. Martin Beer (Group Finance Director), a chartered accountant and formerly Finance Director of Unigate Dairies Ltd and Group Finance Director of Uniq plc. Mr Beer was appointed as Finance Director of Braemar in October 2012. Denis Petropoulos (Executive Director) established Braemar Tankers Limited in 1987 (which was acquired by the Company in 2001) in 1986. He has been an executive director of Braemar since January 2007. Mr Petropoulos has responsibility for Braemar's Asian interests and is based in Singapore. 59 John Denholm (Non-executive Director), a chartered accountant and currently Chairman and Chief Executive of J&J Denholm Limited, has been a non-executive Director of Braemar since July 2002. MrDenholm is a member of the Executive Committee and President of the Baltic International Maritime Council. Mr Denholm will stand down as a director of the Company at the Braemar Annual General Meeting. Alastair Farley (Non-executive Director), a solicitor and a founding partner of Watson, Farley& Williams LLP where he was senior partner from 1982 to 1999. Mr Farley remains a senior adviser to that firm. MrFarley was formerly a non-executive director and Chairman of the audit committee of Close Brothers Group plc. Mr Farley has been a non-executive director of the Company since 11 January 2011. David Moorhouse CBE (Non-executive Director), formerly executive Chairman of Lloyd's Register and Chairman and Chief Executive of the Process Division of the Kvaerner Group. Mr Moorhouse has been non-executive director of the Company since January 2005. Mr Moorhouse is a life member of the UK's Foundation for Science and Technology. The management team The Braemar Group has an experienced management team which includes the executive Directors; James Kidwell, Martin Beer and Denis Petropoulos. The management team are supported by Sebastian Davenport-Thomas who is head of the Shipbroking Division, Michael Chan, who is managing director of the Technical Services Division and Kevin Gorman, who is managing director of the Logistics Division. 6. DIVIDEND POLICY The Directors decide the absolute level of any future dividends taking into account the Group's underlying earnings, cash flows, capital investment plans and the prevailing market outlook. There can be no guarantee as to the amount of any dividend payable by Braemar. 7. TREND INFORMATION Braemar On 20 May 2014, Braemar in its audited preliminary results for the year ended 28 February 2014 reported an almost doubling of profits of the Braemar Group's Technical Services division which benefited from an increase in activity and that while the Braemar Group's Shipbroking division reported lower profits there were early signs of an improvement in the shipping markets. Braemar also reported that the Shipbroking division forward order book started to increase during the second half of the period to the end of February 2014 after a number of years of decline. The Braemar Group's Logistics division produced a solid performance. The Environmental division of the Braemar Group reverted to its regular level of activity following completion of the project on the RENA containership. ACM On 2 June 2014, ACM announced, in its full year results to 31 March 2014, that it has produced another sound performance in challenging markets, having grown its volume of transactions every year since joining AIM in 2006. The ACM Board is observing signs of optimism in the wider shipping industry, which have continued over recent months. There is still considerable volatility across all markets but ACM has continued to grow and the prospects for ACM remain strong. Industry Each of the divisions of the Enlarged Group will be driven by different industry trends. The Shipbroking division is sensitive to the rates and asset values of the shipping markets which in turn reflect global geo-political trends. There have been early signs of improvement in the last year which are expected to continue. The Technical Services division serves both the global shipping fleet and the offshore industry. The scale of the global shipping fleet has been expanding for a number of years. The energy sector has enjoyed a period of growth in recent years, in particular in Asia. The market for the Braemar Logistics division remains competitive, and is largely linked to UK imports/exports and therefore the strength of UK economic growth, although the portion of the business based in Singapore benefits from a higher rate of growth in shipping in that region. The Braemar Environmental division only represents a small portion of the Enlarged Group, unless it benefits from significant exceptional incidents such as the RENA containership, which contributed to the performance of this segment in the year to 28 February 2013. 60 PART 10 INFORMATION ON THE ACM GROUP 1. INTRODUCTION ACM is a public limited company incorporated in England and Wales and is the holding company of the ACM Group. ACM provides a full range of integrated ship broking services for the global market. It is recognised as a leading provider of shipbroking services to the oil transportation sector. Established in London in 1982, the ACM Group has since expanded its international operations with offices based in the United Kingdom, Singapore, India, Australia, China, the United States of America and the United Arab Emirates.ACM employs 140 brokers and support staff who provide clients with global experience and intimate local knowledge of the world's shipping centres.The ACM Group has a network of clients which include major oil producers, independent oil traders, shipowners and operators. The ACM Group's principal activities are spot freight brokerage, time charter and project brokerage, sale and purchase, new buildings, demolition and derivatives brokerage. As at 10 June 2014 (being the last practicable day prior to publication of document), ACM had a market capitalisation of £49.0 million. 2. BACKGROUND AND HISTORY Current Executive Chairman, John ("Johnny") Plumbe, co-founded ACM in 1982. ACM was admitted to AIM, a market of the London Stock Exchange, in December 2006. On 6December 2007, ACM acquired Alchemy Trading Company Limited, the holding company of ACM Shipping Services Limited, a company focused on the sale and purchase of ships which enabled ACM to consolidate its sale and purchase operations under one brand. On 23June 2008, ACM acquired the shipbroking business of Harris& Dixon Shipbrokers, a business specialising in small tankers and one of the leading shipbrokers in this field, also providing both spot and time charter broking. On 1July 2010, ACM acquired the business of Endeavour Shipbrokers Pty Limited, a dry cargo shipbroker based in Australia. ACM also established its offering in dry cargo. Endeavour's focus has been on the growing Asia Pacific dry bulk market and it has a wide range of global clients including major world recognised blue chip mining, industrial and agricultural companies, as well as ship owners and operators. 3. ACM'S DIRECTORS Johnny Plumbe (ACM Executive Chairman), co-founded ACM in 1982 and has 44 years' experience in the shipbroking market. He primarily specialises in large tanker broking. When ACM joined AIM in December 2006 he became CEO, a position he held until becoming Executive Chairman in November 2012. James Gundy (ACM Chief Executive Officer), joined ACM in 1991, having previously been at Clarkson for tenyears. He headed the very large container carrier desk until moving to the projects desk in January 2011. James held the position of Chief Operating Officer until being appointed CEO in November 2012. Ian Hartley (ACM Finance Director), joined the ACM Board in March 2007. He was previously finance director with Mayborn Group plc, a consumer products group. Mayborn was a listed company from 1986 to 2006, which transferred from the Official List to AIM in 2003. Ian spent over 20 years with Mayborn and was appointed company secretary in 1996 and finance director in 1998. Ian qualified as a chartered accountant in 1976, following which he gained experience in a variety of companies before moving to Mayborn. 61 Michael ("Mike") Rudd (ACM Chief Operating Officer), began his career in shipbroking in 1981 with Somarco Tankers prior to working as a broker with Harris and Dixon and then Intank Chartering. Mike co-founded andwas Chairman of Portland Maritime Ltd, a leading products broking firm, at which he remained for 11 years. He joined ACM as a partner and Headof Products in 1988. In January 2005, Mike was made aDirector of ACMShipping Limited (a subsidiary of ACM) and in January 2012 he moved across tojoin and strengthen the projects desk. He joined the ACM Board as Chief Operating Officer in November 2012. David Cobb CBE, (ACM Non-Executive Director) joined the ACM Board in March 2007. He initially trained as a naval architect and was then involved in shipbuilding in the UK and Canada. David then spent 17 years with Ingram Corporation, firstly as vice president and then as president. Ingram was a privately owned US company specialising in oil and shipping. Following this, in 1994, hejoined James Fisher& Sons Plc, aquoted shipping company, serving as executive Chairman until 2002. Timothy Jaques (ACM Non-Executive Director), joined the ACM Board in November 2010 and has 47 years ofexperience of shipbroking in dry cargo, tanker chartering and sale and purchase. For 30 years he was commercial director for Greek shipowners Embiricos; prior to that he was a partner with J.C. O'Keefe Ltd, specialist sale and purchase brokers in London. He was previously commercial manager of shipping for a major American trader and refiner, KochIndustries. Jürgen Breuer (ACM Non-Executive Director), joined the ACM Board in February 2011 and has over 20years of front line and managerial experience of brokering in financial markets, commodities and shipbroking. Following dealer appointments at Société Générale, Citibank and Sal Oppenheim, he advanced his career building interest rate product and freight swap brokering businesses for GFI Group Inc., finishing his career as Senior Managing Director responsible for starting and managing GFI Group's Asian businesses in Hong Kong, Singapore, Seoul, Sydney, Tokyo and Shanghai. Mark Tracey (ACM Non-Executive Director), joined the ACM Board in November2012. He has over 25 years of healthcare industry experience gained at Paribas Limited (1987 – 1991)and at Goldman Sachs (1992 – 2008)where he was Co-Head of Global Healthcare Equity Research. In December 2006 he became an Advisory Director in Healthcare Investment Banking at Goldman Sachs before leaving to found ArkleAssociates, a corporate advisory firm, in December 2008. 4. ANNUAL REPORT AND ACCOUNTS On 10 June 2014, ACM published its annual report and accounts for the year ended 31March 2014, as set out in Part 14A of this document. As at 31March 2014, ACM had consolidated gross assets of £16.3 million and net assets of £7.3 million, and in the financial year to 31March 2014, ACM made a consolidated profit before tax of £3.2 million. 62 PART 11 OPERATING AND FINANCIAL REVIEW OF THE BRAEMAR GROUP The following discussion of Braemar's financial condition and results of operations should be read in conjunction with the historical financial information on Braemar and the notes related thereto set out in Part12 (Historical Financial Information on Braemar) (which has been incorporated by reference into this document). Except as otherwise stated, the financial information included in this Part 11 has been extracted without material adjustment from the financial information referred to in Part 12 (Historical Financial Information on Braemar) which has been incorporated into this document by reference. The historical financial information referred to in this discussion has been prepared in accordance with IFRS as explained in Part 12 (Historical Financial Information on Braemar). The following discussion of Braemar's results of operations and financial condition contains forward- looking statements. Braemar's actual results could differ materially from those discussed in the forward- looking statements. Factors that could cause or contribute to such differences include those discussed below and elsewhere in this document, particularly in the Parts headed 'Risk Factors' and 'Forward Looking Statements'. 1. Documents incorporated by reference The operating and financial reviews included in the following documents are incorporated by reference into this document: • the Group's 2012 Annual Report and Accounts; • the Group's 2013 Annual Report and Accounts; and • the Group's 2014 Annual Report and Accounts. 2. Cross-reference list The following list is intended to enable investors to identify easily specific items of information which have been incorporated by reference into this document. The parts of these documents which are not incorporated by reference are either not relevant for investors or are covered elsewhere in the document. To the extent that any part of any information referred to below itself contains information which is incorporated by reference, such information shall not form part of this document. The Braemar Group's 2012 Annual Report and Accounts The page numbers below refer to the relevant pages of Braemar's 2012 Annual Report and Accounts: • 2012 key highlights – Insidefrontcover • Chairman's statement – 2 • Group CEO's review – 4 • Group Strategy – 5 • Review of Operations – 6-11 • Corporate Responsibility – 12-13 • Financial Review – 14-15 63 The Braemar Group's 2013 Annual Report and Accounts The page numbers below refer to the relevant pages of Braemar's 2013 Annual Report and Accounts: • 2013 key highlights – 1 • Chairman's statement – 4 • Group CEO's review – 5 • Group Strategy – 6-7 • Review of Operations – 8-13 • Corporate Responsibility – 14-15 • Financial Review – 16-17 The Braemar Group's 2014 Annual Report and Accounts The page numbers below refer to the relevant pages of Braemar's 2014 Annual Report and Accounts: • 2014 key highlights – 1 • Chairman's statement – 4-5 • Group CEO's review – 6-7 • Group Strategy – 8-17 • Review of operations – 18-23 • Corporate Responsibility – 15 • Financial review – 24-25 3. Capitalisation and Indebtedness The following table sets out the indebtedness of the Braemar Group, extracted without material adjustment from Braemar's unaudited management accounts as at 30 April 2014: £'000 Total current debt Guaranteed and secured Nil Secured Nil Unguaranteed/unsecured Total non-current debt Guaranteed and secured Nil Secured Nil Unguaranteed/unsecured Nil Total indebtedness as at 30 April 2014 64 The following table sets out the capitalisation of the Braemar Group, extracted without material adjustment from Braemar's audited results as at 28 February 2014: £'000 Capital and reserves Called up share capital Share premium Shares to be issued ) Other reserves Total capitalisation as at 28 February 2014 The following table sets out the net financial indebtedness of the Braemar Group, extracted without material adjustment from Braemar's unaudited management accounts as at 30 April 2014: £'000 Cash and cash equivalent Trading Securities — Total liquidity Current Financial receivable — Current bank debt — Current portion of non current debt ) Other current financial debt — Current financial indebtedness ) Net current financial indebtedness Non-current bank loans — Bonds issued — Other non-current loans — Non-current financial indebtedness — Net financial indebtedness The Braemar Group had no indirect or contingent indebtedness as at 30 April 2014. Notes: 1. This statement of capitalisation and indebtedness has been prepared under IFRS which is consistent with the Braemar Group's latest accounts. 2. There has been no material change in capital and reserves since 28 February 2014. 3. The Braemar Group has none of its total indebtedness guaranteed by third parties. 65 4. Liquidity and Capital Resources The Braemar Group's liquidity requirements arise principally from its working capital requirements driven by ordinary course operational requirements and capital expenditure investments. The Braemar Group needs continued access to liquidity and or funding in order to meet its trading obligations, to support investment in the organic growth of the business and to make acquisitions when opportunities arise. The Braemar Group's sources of funding include equity contributed by shareholders, cash flows generated by operations and borrowings from banks and other financial institutions. The Company's cash balance as at 30 April 2014 was £13.1m (28 February 2014: £13.7m), held in a number of currencies across the Braemar Group. At 30 April 2014, the Braemar Group had an overdraft facility of £10.0m. At 30 April 2014, £2.4m of this facility had been drawn (28 February 2014: nil). On completion of the Merger the existing facility will be replaced by a secured term loan facility for a maximum principal amount of £5m and a secured revolving credit facility for a maximum principal amount of £10m, entered into between Braemar and certain UK subsidiaries and RBS. Interest is payable on the principal amount outstanding under each facility at 2.25% per annum plus LIBOR. RBS has the benefit of existing security and a new debenture granted by Braemar and certain of its UK subsidiaries. 5. Cash Flows from Operating, Financing and Investing Activities Cash Flows from Operating Activities Cash generated from operations produced an inflow of £2.2m in the year to 28 February 2014 (£15.0m in the year to 28 February 2013 and £5.0m in the year to 28 February 2012). Net interest received and tax amounted to an outflow of £1.2m in the year to 28 February 2014 (£3.4m in the year to 28 February 2013 and £3.7m in the year to 28 February 2012). Cash Flows from Investing Activities Dividends from joint ventures generated £0.2m in the year to 28 February 2013 (£0.1m in the year to 28 February 2012). Expenditure on acquisitions totalled £0.5m in the year to 28 February 2014 (£0.3m in the year to 28February 2013 and £3.1m in the year to 28 February 2012). Net capital expenditure on property, plant and equipment and computer software amounted to £1.3m in the year ended 28 February 2014 (£1.2m in the year ended 28 February 2013 and £1.0m in the year ended 28 February 2012). Cash Flows from Financing Activities Proceeds of £0.1m were received from issue of ordinary shares in the year to 28 February 2014 (£0.1m in the year to 28 February 2013 and £1.0m in the year to 28 February 2012). Equity dividend payments were £5.4m in the year to 28 February 2014 (£5.4m in the year to 28 February 2013 and £5.2m in the year to 28 February 2012). Purchase of own shares amounted to £0.3m in the year to 28 February 2014 (£0.1m in the year to 28 February 2013 and £1.2m in the year to 28 February 2012). 66 PART 12 HISTORICAL FINANCIAL INFORMATION ON THE BRAEMAR GROUP 1. Basis of Financial Information The financial statements of Braemar included in the consolidated audited Annual Reports and Accounts of Braemar for the financial years ended 29February 2012, 28February 2013 and 28 February 2014 were unqualified. The financial statements of Braemar for the years ended 29February 2012, 28February 2013 and 28 February 2014 were prepared in accordance with IFRS. 2. Cross reference list The following list is intended to enable investors to identify easily specific items of information which have been incorporated by reference into this document. The parts of this document which are not incorporated by reference are either not relevant for investors or are covered elsewhere in the document. To the extent that any part of any information referred to below itself contains information which is incorporated by reference, such information shall not form part of this document. Financial statements for the year ended 29February 2012 and independent Audit Report thereon The page numbers below refer to the relevant pages of the Annual Report and Accounts of Braemar for the financial year ended 29February 2012: • Auditor's report – 27 • Income statement – 28 • Balance sheet – 29 • Statement of changes in equity – 31 • Cash flow statement – 30 • Notes to the accounts – 32-59 • Five year record as at 29February 2012 – 60-61 Financial statements for the year ended 28February 2013 and independent Audit Report thereon The page numbers below refer to the relevant pages of the Annual Report and Accounts of Braemar for the financial year ended 28February 2013: • Auditor's report – 30 • Income statement – 31 • Balance sheet – 32 • Statement of changes in equity – 34 • Cash flow statement – 33 • Notes to the accounts – 35-60 • Five year record as at 28February 2013 – 61-62 67 Financial statements for the year ended 28February 2014 and Independent Audit Report thereon The page numbers below refer to the relevant pages of the Annual Report and Accounts of Braemar for the financial year ended 28February 2014: • Auditor's report – 48-49 • Income statement – 50 • Balance sheet – 51 • Statement of changes in equity – 53 • Cash flow statement – 52 • Notes to the accounts – 54-80 • Five year record as at 28 February 2014 – 81-82 68 PART 13 OPERATING AND FINANCIAL REVIEW OF THE ACM GROUP The following information should be read in conjunction with the historical financial information on ACM set out in Part 14A of this document. The financial information included in Part 13 of this document has been extracted without material adjustment from the financial information set out in Part 14A of this document or has been extracted without material adjustment from ACM's accounting records, which formed the underlying basis of the financial information set out in Part 14A of this document. Some of the information contained in Part 13 of this document, including information in respect of ACM's plans and strategies for its business and expected sources of financing, contains forward-looking statements that involve risk and uncertainties. Braemar Shareholders, ACM Shareholders and potential investors should read the section of this document headed "Forward-looking Statements" for a discussion of the risks and uncertainties related to those statements and should also read the section of this document headed "Risk Factors" for a discussion of certain factors that may affect the business, results of operations or financial condition of the ACM Group or the Enlarged Group. The historical financial information referred to in this discussion has been prepared in accordance with IFRS. Investors should read the whole of this document and not just rely on the key or summarised data below. The discussion and analysis below is taken from and compares the ACM Group's consolidated results of operations for FY2014 against FY2013, for FY2013 with FY2012 and for FY2012 with FY2011. Section A – Review of operating performance and financial review of consolidated results for the year ended 31March 2014 against the year ended 31March 2013 Overview ACM has produced another sound performance in challenging markets, having grown its volume of transactions every year since joining AIM in 2006. As previously stated in ACM's interim results for the six months ended 30September 2013, the ACM Board is observing signs of optimism in the wider shipping industry, which have continued over recent months. There is still considerable volatility across all markets. ACM has continued to grow and the prospects for ACM remain strong. Financial review Profit and earnings Revenue increased by 8.2% with higher revenue from ACM's sale and purchase desk which has been rebuilt, from tanker spot brokerage, which saw average freight rates higher for the year, and from dry cargo broking, which saw a much stronger performance from its Australian operation. Administrative expenses increased by 6.3%, reflecting the continued expansion of the business and increased bonus payments on the improved performance of the business. Profit before tax and amortisation and impairment of intangibles was £3.4 million for the year (2013: £2.7 million). Contribution from tanker broking grew despite initial start-up losses in the USA. The loss from dry cargo broking was reduced to £15,000 which would have shown a profit excluding a £0.2 million restructuring charge. Profit before taxation after amortisation and impairment of intangibles was £3.2 million (2013: loss of £1.2 million). The tanker broking division also showed an increase in profit at this level. The loss from dry cargo was £0.2 million compared with a loss of £4.4 million in 2013: a figure which included an impairment of £3.7 million. 69 At 31 March 2013 ACM held a deferred tax asset of £367,000 in respect of unrelieved tax losses relating to losses in a subsidiary company, ACM Shipping Dry Cargo Limited. Due to the current uncertainty of the timing of being able to utilise the losses this asset has been written off in the current year. These losses are still available when this business becomes profitable. Excluding this the effective taxation rate, having adjusted for the effects of intangible assets, was 21.0% (2013: 27.9%) reflecting the successful year of ACM's Singapore office and the reduced rate of UK corporation tax. The profit attributable to equity shareholders was £2.2 million (2013: loss £1.8 million following the non-cash impairment). Basic earnings per share was 11.6 pence (2013: loss 9.2 pence) with earnings per share adjusted for non-cash items of amortisation and impairment of intangible assets and deferred tax write-off up to 14.5 pence from 11.1pence. Foreign exchange ACM derives most of its revenue in US dollars. The average effective exchange rate for the 2013/2014 year was marginally higher at US$1.59 compared with US$1.58 for the previous year, while the rate at 31 March 2014 increased to US$1.67 (31 March 2013: US$1.51). The overall effect of the change in exchange rates was to decrease revenue by £0.2 million and reduce profit before taxation by £0.1 million. At the year end, ACM had forward currency contracts to sell U$6.8 million at an average exchange rate of US$1.64 to £1. Dividends A second interim dividend of 7.0 pence per share in place of a final dividend was announced on 20 May 2014. Together with an interim dividend of 3.15 pence paid during the year, the total dividend in respect of the year ended 31 March 2014 will be an unchanged 10.15 pence. Cash flow ACM continues to be cash generative and the cash balance at the year-end increased to £4.6 million (2013:£4.3million). Cash generated from operating activities was £4.0 million (2013: £4.7 million). £0.8 million (2013: £0.4 million) of this was utilised to purchase shares for ACM's ESOP. Balance Sheet The value of net assets at the balance sheet date decreased to £7.3 million (2013: £8.3 million); this fall primarily arose due to currency translation differences and actuarial losses relating to the pension scheme. The pension deficit for the defined benefit scheme increased to £1.9 million from £1.6 million despite ACM making additional contributions of £320,000 during the year. This was caused by an increase in liabilities, caused by a change in the assumptions relating to the discount rate. A deferred tax asset of £0.4 million (2013: £0.3 million) exists as a result of the net pension liability. ACM acquired a further 400,000 of its own shares through the ACM ESOP. The cost of shares acquired is shown on the balance sheet within the ESOP reserve which is a deduction within equity. The ACM ESOP owned 440,466 shares of ACM as at 31 March 2014 (2013: 305,791). 70 Divisional analysis Spot brokerage ACM's core business is its tanker spot brokerage desk, involving the hire of a ship for a single voyage. This division has performed to expectations and was ahead of last year's performance. Volumes of fixtures have remained strong, with good growth in the Far East, and as rates improve in the industry, revenue growth in this division will increase accordingly. Sale and purchase and time charter The year to 31 March 2013 saw ACM establish a new sale and purchase team which has been added to during the year. This team is working closely with the time charter team on projects and both are performing well individually and as a joint group. Sale and purchase revenue has increased to £2.1 million (2013: £0.7 million) with significant additions to the forward order book. ACM's time charter business, which involves the long-term hire of tankers, also had a successful year with a number of new longer term charters which has also added to the forward book. Freight derivatives brokerage ACM's jointly controlled operation with GFI Group, Inc. to conduct wet freight derivative brokerage continues to maintain good volumes. Low rates during the period have continued to impact on revenue; however the desk is still highly profitable and is a valuable part of the ACM Group. Dry cargo ACM's dry cargo division has also performed strongly in the Australian offices where the number of fixtures increased by 24% year-on-year, although freight rates remain supressed. Profit from this company also increased substantially. Given the performance of the rest of this division in the first part of the year and that rates remain low, a number of cost saving measures were implemented and are now producing benefits, with the savings coming through in the second half of the year. As stated in the interim results for the six months ended 30 September 2013, the ACM Group announced one-off reorganisation costs of £0.2 million. Overall the division made a loss for the year as a whole but the ACM Board is pleased to report that a profit before amortisation was achieved in the second half year. Section B – Review of operating performance and financial review of consolidated results for the year ended 31March 2013 against the year ended 31March 2012 Overview Whilst any sustained improvement in the shipping market is likely to take some time, ACM observed that there are some early indicators of improvement in overall sentiment in the market. This will have a positive impact on ACM in the medium and long term, given that ACM's various divisions have worked hard to maintain and grow their market share during the downturn in freight rates. ACM's focus during the period has been on strengthening its global footprint, increasing volumes, ensuring the sustainability of its core business and that its teams are fully aligned to maximise value for clients. ACM is confident that this has been successfully achieved and that it is well placed to capitalise on any improvement in the market as and when it occurs. 71 Financial review Profit and earnings Revenue fell by 12.3% primarily due to lower revenue from ACM's sale and purchase desk which has been rebuilt. Administrative expenses fell by 9.3%, not withstanding continued expansion and an increase in the number of brokers employed. Profit before tax and amortisation and impairment of intangibles was £2.7million for the year (2012: £4.1 million). Contribution from tanker broking was affected by the low sale and purchase revenue which masked the robust performance of the rest of the division. The loss from dry cargo broking was reduced. Lower market freight rates have also resulted in lower revenues from ACM Endeavour, a business acquired in 2010. As a result ACM has made an impairment of £3.7million to the goodwill acquired on acquisition. ACM is satisfied that the business is performing well and remains confident that it should contribute good results in the future. The effective taxation rate, having adjusted for the effects of intangible assets, was 27.9% (2012: 29.7%) reflecting the reduced rate of corporation tax. It remains above the level of UK corporation tax due to expenses not being deductible for tax purposes. As a result of the non-cash impairment, the loss attributable to equity shareholders was £1.8million (2012: loss £4.7 million). Basic loss per share ("EPS") was 9.2 pence (2012: loss 24.8 pence) with EPS adjusted for non-cash items of amortisation and impairment of intangible assets down to 11.1 pence from 16.7 pence. Foreign exchange ACM derives most of its revenue in US dollars. The average effective exchange rate for the 2012/2013 year was US$1.58 compared with US$1.60 for the previous year, while the rate at 31March 2013 was US$1.51 (31 March 2012: US$1.60). The overall effect of the change in exchange rates was to increase revenue by £0.2million and reduce loss before taxation by £0.1 million. At the year end, ACM had forward currency contracts to sell U$8.0million at an average exchange rate of US$1.58 to £1. Dividends ACM recommended an unchanged final dividend of 7.0 pence per share in respect of the year ended 31March 2013. Together with an interim dividend of 3.15 pence paid during the year, the total dividend in respect of the year will be an unchanged 10.15 pence. The total cost of the dividends was £1,945,000. ACM is confident in the future profitability and cash generating capabilities and is therefore comfortable with the dividend cover of 1.1times based on the adjusted earnings per share. Cash flow ACM continues to be cash generative and the cash balance at the year end increased to £4.3million (2012: £3.1million). Cash generated from operating activities was £4.7million (2012: £2.5 million). The cash performance was boosted by a permanent change in ACM's policy to pay a higher proportion of the bonus pool after the year end which benefitted the year by £1.1 million. Balance sheet The value of net assets at the balance sheet date decreased to £8.3million (2012: £12.0 million); the reduction due to the impairment of intangible assets. 72 In accordance with IFRS, ACM has reviewed the carrying value of its intangible assets. Following this review ACM has made an impairment and the value for intangible assets, which resulted from acquisitions, fell to £3.9million (2012: £7.7 million). The pension deficit for the defined benefit scheme fell slightly to £1.6million from £1.7 million. The market value of the assets increased, however this was offset by an increase in liabilities, caused by a change in the assumptions relating to the discount rate. A deferred tax asset of £0.3million (2012: £0.4 million) exists as a result of the net pension liability. This scheme is closed to new members. On the back of a full actuarial valuation as at 31March 2011 ACM has agreed to continue to make additional contributions of £320,000per annum to the pension scheme. Trade and other payables have increased by approximately £1.1 million. This includes the effect of the change in ACM's policy with a higher proportion of bonus payments being made post year end. During the year ACM acquired 245,000 of its own shares through its Employee Share Option Plan. The cost of shares acquired is shown on the balance sheet within the ESOP reserve which is shown as a deduction from equity. The plan owned 305,791 shares of ACM as at 31March 2013. Risk management Foreign exchange risk: The majority of ACM's income is denominated in US dollars and the rate of exchange relative to sterling has an effect on the performance of ACM. ACM uses foreign exchange instruments to manage this risk. At 31March 2013, ACM had forward foreign exchange contracts in place to sell US$8.0million (2012: US$7.5 million) at an average rate of US$1.58 (2012: US$1.57) into sterling. ACM has a policy to have some forward cover continually in place to help manage this risk. Liquidity risk: At 31March 2013 ACM did not hold any net debt and has adequate cash resources to meet its ongoing requirements. Interest rate risk: ACM has exposure to movements in interest rates in respect of its deposits. All deposits are made with reputable banks. ACM Group analysis Spot brokerage ACM's core business is its spot brokerage desk, involving the hire of a ship for a single voyage. This desk continued to perform well in terms of volume of fixtures, and although rates remain weak they are now showing more signs of activity driven volatility. The number of fixtures achieved by ACM's main tanker desks increased by 5.0%. ACM has strengthened the team in the Far East in particular, and the global spot brokerage desks are interacting well together. Time charter ACM's time charter business, which involves the long-term hire of tankers, continued to maintain a steady stream of deals. However, revenue from this desk decreased in the year as new deals being completed were at lower hire rates than those fixed when the market was higher. ACM's belief that this team is well positioned to capitalise on any improvement in the market has been validated in the first quarter of the current year where the amount fixed has exceeded the booking for any quarter for several years. 73 Sale and purchase The year to 31March 2013 saw ACM establish a new sale and purchase team following personnel departures in the summer of 2011. During this rebuilding process revenue opportunities were low and revenue fell from £2.2million to £0.7million, which resulted in the desk showing a loss of £0.2million in the year to 31March 2013 whereas in the previous year it contributed a profit of £1.0 million. The previous year had benefitted from a forward book which had already been built. ACM is pleased that the new global team is now in place and is working productively with the projects team. ACM believes that there are indications that the number of ship sale transactions in the market will start to increase. Since the year end, more deals have been concluded by ACM and a forward book is successfully being built which gives ACM confidence about the future growth of this division. Dry cargo ACM's global dry cargo desks successfully increased volumes during the period, but they have also been hampered by low market freight rates. Certain productivity improvements have been implemented, with more planned, so as to ensure that this division should become profitable even while freight rates remain low. ACM is well positioned to capitalise on any upturn in freight rates, as it continues to grow its market share. ACM's expansion into Dubai and Singapore has proved successful to date, with these teams working well with the rest of the desk globally. As previously reported, the ongoing lower market rates are resulting in reduced revenues for ACM Endeavour, which was acquired in 2010. Although ACM is satisfied that this business is performing well in a challenging market, it announced in the interim results for the year ended 30 September 2012 that an impairment was to be made to the goodwill acquired on acquisition. This impairment amounts to £3.7 million. The last few months have seen this business broaden its focus which has resulted in the successful completion of some long term period business which will support its future performance. There remains confident that this business will prove to be a valuable part of ACM. Gas / LPG ACM established a small, London-based broking team for Gas / LPG shipbroking in 2008, having identified this as an area with considerable growth potential, and this continues to develop in accordance with the Board's strategy. Although still on a small scale, the year to 31March 2013 was successful as the desk moved into profit. This market is now expanding and ACM expects to grow its team as the market demand increases. Financial derivatives ACM's joint venture with GFI Group, Inc. ("GFI") to conduct derivative brokerage is continuing to maintain robust volumes of business within the industry. However, revenue from this division has also been affected by weakened freight rates. ACM is pleased with the performance of this division in terms of market share and believes that financial derivatives continue to be a valuable part of ACM's offering. Section C – Review of operating performance and financial review of consolidated results for the year ended 31March 2012 against the year ended 31March 2011 Overview Whilst the market is generally weak, it is showing some signs of volatility and ACM's focus continues to be on ensuring that the ACM is in a strong position to capitalise on an upturn in the market when it occurs. The ongoing international expansion has continued. During the period ACM received an approach and an indicative offer from RS Platou LLP. Options were also examined on the two groups working closely together. However, after reviewing these options it was concluded that none of the proposals discussed reflected full shareholder value or were in the best interests of ACM. Discussions concluded in March 2012. 74 Financial review Profit and earnings A fall in revenue from the sale and purchase and GFI freight derivative desk meant overall sterling revenue fell by 10.6%. Increases in revenue for dry cargo, tanker spot brokerage and demurrage more than offset a fall in time charter revenue and the effects of adverse currency movements. Administrative expenses fell by 5.8% despite continued expansion and an increase in the number of brokers employed. Profit before tax and amortisation and impairment of intangibles was £4.1million for the year (2011: £6.1 million). Contribution from dry cargo broking was a loss £0.9million (2011: loss £0.5 million); the increase in the loss arises from the full year effect of new brokers recruited in 2010/11 year. Current market conditions will mean that it will take longer than originally expected to reach profitability for this division. However, revenue is increasing and ACM is confident in this division for the medium and longer term. As a result of personnel departures, ACM has made an impairment of £7.8million against intangible assets regarding the sale and purchase department. This department has recently been strengthened and restructured. The effective taxation rate having adjusted for the effects of intangible assets was 29.7% (2011: 29.4%). Loss attributable to equity shareholders was £4.7million (2011: profit of £4.0 million). Basic loss per share ("EPS") was 24.8 pence (2011: earnings of 21.7 pence) with EPS adjusted for non-cash items of amortisation and impairment of intangible assets down from 24.8 pence to 16.7 pence. Foreign exchange The bulk of ACM's income is denominated in US dollars. The average effective exchange rate for the 2011/2012 year was US$1.60 compared with US$1.56 for the previous year, while the rate at 31March 2012 was US$1.60compared with US$1.60 at 31March 2011. The overall effect of the change in exchange rates was to decrease revenue by £0.6million and profit before taxation by £0.2 million. At the year end, ACM had forward currency contracts to sell U$7.5 million at an average exchange rate of US$1.57 to £1. Dividends ACM recommended a final dividend of 7.0 pence per share in respect of the year ended 31March 2012 with a total cost of £1,344,000. Together with an interim dividend of 3.15 pence paid during the year, the total dividend in respect of the year will be 10.15 pence with a total cost of £1,936,000. The total dividend of 10.15 pence is 1.5% higher than the previous year's full dividend of 10.0 pence per share, and is covered 1.7 times by the adjusted earnings per share. Cash flow Cash generated from operating activities was £2.5million (2011: £7.1 million). The cash balance at the year end was £3.1million (2010: £5.0 million). The reduction in cash was the result of exceptional capital expenditure of £1.0million in relation to the move of the London offices and £1.4million in relation to timing differences in relation to bonus payments. ACM continues to be cash generative after allowing for these items. Balance sheet The value of net assets at the balance sheet date decreased to £12.0million (2011: £19.9 million). The total value fell during the year due to the impairment of intangible assets and an increase in pension liability. 75 In accordance with IFRS, ACM has reviewed the carrying value of its intangible assets. Following this review, ACM has made an impairment and the value for intangible assets, which resulted from acquisitions, fell to £7.7million (2011: £15.8 million). The pension deficit for the defined benefit scheme has increased to £1.7million from £0.3 million. The increase is primarily due to a change in the assumptions relating to the discount rate. A deferred tax asset of £0.4million (2011: £0.1 million) exists as a result of this liability. This scheme is closed to new members. On the back of a full actuarial valuation as at 31March 2011 ACM has agreed to continue to make additional contributions of £320,000per annum to the pension scheme. Trade and other payables have decreased by approximately £1.3 million. This mainly relates to the timing of bonus payments. During the year ACM acquired 49,963 of its own shares through its Employee Share Option Plan. The cost of shares acquired is shown on the balance sheet within the ESOP reserve which is shown as a deduction from equity. The plan owned 270,791 shares of ACM as at 31March 2012. Risk management Foreign exchange risk - the majority of ACM's income is denominated in US dollars and the rate of exchange relative to sterling can have an effect on the performance of ACM. ACM uses foreign exchange instruments to manage this risk. At 31March 2012, ACM had forward foreign exchange contracts in place to sell US$7.5million (2011: US$9.0 million) at an average rate of US$1.57 (2011: US$1.59) into sterling. ACM has a policy to continually have some forward cover in place to help manage this risk. Liquidity risk - at 31March 2012 ACM did not hold any net debt and has adequate cash resources to meet its ongoing requirements. Interest rate risk - ACM has exposure to movements in interest rates in respect of its deposits. All deposits are made with reputable banks. ACM Group analysis Spot brokerage ACM's spot brokerage desk, involving the hire of a ship for a single voyage, is the ACM's principal business. ACM's tanker spot brokerage desk had a strong year with US$ revenue showing growth of 7% year-on-year. Rates have generally continued to show weakness throughout the year, although ACM's average fixture rate did increase on 2011 levels. The small tankers desk had an excellent year and volume grew by 4%. The global spot brokerage desks continue to work well together. Time charter Whilst ACM's time charter business, which involves the long-term hire of tankers, is maintaining a fairly steady volume of ships which it is fixing, lower hire rates are continuing to hold back revenue in this division. The team is concluding a number of forward time charters, although these are being fixed at historically low rates and over shorter periods due to market conditions. As previously stated, the forward order book has reduced and this continues to impact performance in this division. ACM has restructured this section of the business and ACM is positive it now has the right team and structure in place to capitalise on any upturn in the market. 76 Sale and purchase ACM has commenced the process of rebuilding the sale and purchase team during the period, following the personnel departures last year. This has progressed well to date, with the appointment of Staffan Bulow, Herlof Sorensen and a number of other key brokers in the team to build this aspect of the business globally. For the period under review, the previous sale and purchase team had some ongoing business that provided a contribution to these results, without the full year costs associated with the team at that time. The year to 31March 2013 will incur the costs of the new team, and ACM expects that there will be some delay before their full contribution to the business will come through. Dry cargo Dry cargo US$ revenue increased by 29% during the period and now represents 12.3% of ACM's revenue. For ACM, volumes are starting to pick up globally. In London, the Far East and Australia, the dry cargo broking desk is in the right position to take advantage of any future increase in freight rates. This sector has been particularly affected by low market rates and is taking longer than originally expected to reach profitability; however ACM is still confident in the strategy. Having invested in the right structure, ACM's dry cargo desk is now maturing and is succeeding in growing its market share. ACM has also successfully expanded internationally with the commencement of a venture in Dubai and with a Singapore desk being opened in this division. Gas / LPG Having set up a small London-based broking team for gas / LPG shipbroking, this continues to grow, although it is still in its infancy. ACM believes that this is an interesting area with considerable growth potential in the future and ACM will continue to develop this area of the business. Overseas operations ACM is pleased with the progress made by its global operations during the period. The international offices are working well together and, having invested in the right structure and teams globally, we are now in a position to grow the business. ACM's international offering is one of its core strengths, and ACM is pleased with the progress made by the teams whose local knowledge in key regions are helping to drive the business forward, underpinned by its global infrastructure. Financial derivatives ACM has an established joint venture with GFI Group, Inc. ("GFI") to conduct derivative brokerage, although trading volumes have decreased as this sector has been impacted by the wider market. The joint venture continues to contribute to ACM and financial derivatives are a valuable addition to ACM's offering. 77 PART 14A HISTORICAL FINANCIAL INFORMATION ON THE ACM GROUP BASIS OF HISTORICAL FINANCIAL INFORMATION The following tables set out the audited historical financial information of the ACM Group for years ended 31March 2012, 31March 2013 and 31March 2014 (which have been prepared in accordance with IFRS). The auditors' report of RSM Tenon Audit Limited for each of the periods ended 31March 2012 and 31March 2013 and the auditor's report of Baker Tilly UK Audit LLP for the period ended 31March 2014, were unqualified. Baker Tilly and RSM Tenon merged in September 2013. As a result of the restatement of the ACM Group pension liability in the consolidated financial statements for the year ended 31 March 2013, in accordance with the requirements of IAS19 Employee Benefits (amended 2011 and effective for annual periods beginning on or after 1 January 2013), historical financial information for the three year period has been prepared and Baker Tilly Corporate Finance LLP has provided an accountant's report thereon, as set out in Part 14B. HISTORICAL FINANCIAL INFORMATION ACM SHIPPING GROUP PLC CONSOLIDATED INCOME STATEMENT Note Yearended £000 Year ended £000 Year ended £000 Revenue 4 Administrative expenses 6 ) ) ) Amortisation of intangible assets 14 ) ) ) Impairment of intangible assets 14 ) ) — ) ) Share of operating profit in joint ventures 9 — 5 11 Operating Profit/(Loss) ) ) Net interest 10 35 ) ) Profit/(Loss) before taxation ) ) Taxation 11 ) ) ) Profit/(Loss) for the year ) ) Non-controlling interest 12 73 Profit/(Loss) attributable to equity shareholders ) ) Earnings/(loss) per share 30 ) ) Diluted earnings/(loss) per share 30 ) ) All of the activities are classed as continuing. 78 CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME Note Year ended £000 Year ended £000 Year ended £000 Profit /(Loss) for the year ) ) Other comprehensive (expense)/income Items that will not be classified to profit and loss: Actuarial (loss) in respect of defined benefit pension scheme 19 ) ) ) Deferred tax in respect of defined benefit pension scheme 16 (a) ) 79 Exchange differences on translation of foreign operations (5 ) ) Items that may be reclassified subsequently to profit and loss: Currency reserve 66 ) — Deferred tax on currency reserve ) 20 — Other comprehensive (expense) for the year, net of tax ) ) ) Total comprehensive income /(loss) for the year ) ) Non-controlling interest 73 Total comprehensive income/(loss) for the year attributable to equity shareholders ) ) 79 CONSOLIDATED STATEMENT OF FINANCIAL POSITION Note As at £000 As at £000 As at £000 Non-current assets Property, plant and equipment 13 Intangible assets 14 Investments 15 Deferred tax asset 16 Current assets Trade and other receivables 17 Cash and cash equivalents Total assets Current liabilities Trade and other payables 18 ) ) ) Current tax payable ) Non-current liabilities Deferred tax liabilities 16 ) ) ) Pension liability 19 ) Total liabilities ) ) ) Net assets Equity Share capital 20 Share premium account ESOP reserve 21 ) ) ) Retained earnings Other reserves Non-controlling interest ) ) — Total equity 80 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY Note Share capital £000 Share premium £000 ESOP Reserve £000 Retained earnings £000 Other reserves £000 Non- controlling interest £000 Total £000 Balance at 1April 2011 ) ) Loss for the year — — — ) — — ) Dividends to equity shareholders — — — ) — — ) Actuarial loss in respect of defined benefit pension scheme 19 — — — ) — — ) Deferred tax in respect of defined benefit pension scheme 16 (a) — ESOP shares acquired — — ) — — — ) Currency translation differences — — — (5
